Exhibit 10.1

Execution Version

CUSIP Number: 02752UAE9

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 8, 2017

among

AMERICAN MIDSTREAM, LLC,

as the AMID Borrower,

BLACKWATER INVESTMENTS, INC.,

as the Blackwater Borrower,

AMERICAN MIDSTREAM PARTNERS, LP,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BANK OF MONTREAL,

CAPITAL ONE NATIONAL ASSOCIATION,

CITIBANK, N.A.,

SUNTRUST BANK,

NATIXIS, NEW YORK BRANCH,

ABN AMRO CAPITAL USA LLC,

BARCLAYS BANK PLC,

ROYAL BANK OF CANADA,

SANTANDER BANK, N.A. and BNP PARIBAS

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

  

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   42

1.03

  

Accounting Terms

   43

1.04

  

Rounding

   44

1.05

  

Times of Day; Rates

   44

1.06

  

Letter of Credit Amounts

   44

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   44

2.01

  

Loans

   44

2.02

  

Borrowings, Conversions and Continuations of Loans

   45

2.03

  

Letters of Credit

   46

2.04

  

Prepayments

   56

2.05

  

Termination or Reduction of Commitments

   58

2.06

  

Repayment of Loans

   59

2.07

  

Interest

   59

2.08

  

Fees

   59

2.09

  

Computation of Interest and Fees

   60

2.10

  

Evidence of Debt

   60

2.11

  

Payments Generally; Administrative Agent’s Clawback

   61

2.12

  

Sharing of Payments by Lenders

   63

2.13

  

Increase in Commitments

   63

2.14

  

Cash Collateral

   65

2.15

  

Defaulting Lenders

   66

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   68

3.01

  

Taxes

   68

3.02

  

Illegality

   72

3.03

  

Inability to Determine Rates

   72

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   73

3.05

  

Compensation for Losses

   75

3.06

  

Mitigation Obligations; Replacement of Lenders

   76

3.07

  

Survival

   76

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   76

4.01

  

Conditions of Initial Credit Extension

   76

4.02

  

Conditions to all Credit Extensions

   80

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   80

5.01

  

Existence, Qualification and Power

   80

5.02

  

Authorization; No Contravention

   81

5.03

  

Governmental Authorization; Other Consents

   81

5.04

  

Binding Effect

   81

5.05

  

Financial Statements; No Material Adverse Effect

   81

5.06

  

Litigation

   82

5.07

  

No Default

   82



--------------------------------------------------------------------------------

5.08

  

Ownership of Property; Liens

   82

5.09

  

Environmental Compliance

   82

5.10

  

Insurance

   83

5.11

  

Taxes

   83

5.12

  

ERISA Compliance

   83

5.13

  

Subsidiaries; Equity Interests

   84

5.14

  

Margin Regulations; Investment Company Act

   84

5.15

  

Disclosure

   85

5.16

  

Compliance with Laws

   85

5.17

  

Intellectual Property; Licenses, Etc.

   85

5.18

  

Material Contracts

   86

5.19

  

Labor Disputes and Acts of God

   86

5.20

  

Solvency

   86

5.21

  

Security Documents

   86

5.22

  

State and Federal Regulation

   86

5.23

  

OFAC

   87

5.24

  

Anti-Corruption Laws

   87

5.25

  

EEA Financial Institutions

   87

5.26

  

Integral Buildings

   87

ARTICLE VI. AFFIRMATIVE COVENANTS

   88

6.01

  

Financial Statements

   88

6.02

  

Certificates; Other Information

   89

6.03

  

Risk Management Policy

   92

6.04

  

Notices

   92

6.05

  

Payment of Obligations

   93

6.06

  

Preservation of Existence, Etc.

   93

6.07

  

Maintenance of Properties

   93

6.08

  

Maintenance of Insurance

   93

6.09

  

Compliance with Laws

   94

6.10

  

Books and Records

   94

6.11

  

Inspection Rights

   94

6.12

  

Use of Proceeds

   94

6.13

  

Additional Guarantors

   94

6.14

  

Agreement to Deliver Security Documents

   95

6.15

  

Environmental Matters; Environmental Reviews

   96

6.16

  

Compliance with Agreements

   96

6.17

  

Further Assurances

   96

6.18

  

Anti-Corruption Laws

   97

6.19

  

Restricted/Unrestricted Subsidiary Designations

   97

6.20

  

Post-Closing Conditions

   98

6.21

  

Integral Buildings

   98

ARTICLE VII. NEGATIVE COVENANTS

   99

7.01

  

Liens

   99

7.02

  

Investments

   103

7.03

  

Indebtedness

   106

7.04

  

Fundamental Changes

   109

7.05

  

Dispositions

   110

7.06

  

Restricted Payments

   111

7.07

  

Change in Nature of Business

   112

7.08

  

Transactions with Affiliates

   112

 

ii



--------------------------------------------------------------------------------

7.09

  

Burdensome Agreements

   113

7.10

  

Use of Proceeds

   113

7.11

  

Prohibited Contracts

   114

7.12

  

Prepayments of Debt

   114

7.13

  

Sale or Discount of Receivables

   114

7.14

  

Material Contracts

   114

7.15

  

Amendments to Organizational Documents and Certain Other Documents

   114

7.16

  

Sale Leasebacks

   115

7.17

  

Anti-Corruption Laws

   115

7.18

  

Sanctions

   115

7.19

  

Financial Covenants

   115

7.20

  

Accounting Changes

   115

7.21

  

Control Agreements

   115

7.22

  

State and FERC Regulatory Authority

   116

7.23

  

Limitations on Parent

   116

7.24

  

Bamagas

   116

7.26

  

Limitations on Non-Wholly Owned Persons

   117

7.27

  

Negative Pledge on Non-Integral Buildings

   118

7.28

  

Alliant Arizona

   118

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   118

8.01

  

Events of Default

   118

8.02

  

Remedies Upon Event of Default

   120

8.03

  

Application of Funds

   121

ARTICLE IX. ADMINISTRATIVE AGENT AND COLLATERAL AGENT

   122

9.01

  

Appointment and Authority

   122

9.02

  

Rights as a Lender

   123

9.03

  

Exculpatory Provisions

   123

9.04

  

Reliance by Agents

   124

9.05

  

Delegation of Duties

   124

9.06

  

Resignation of Agents

   125

9.07

  

Non-Reliance on Agent and Other Lenders

   126

9.08

  

No Other Duties, Etc.

   126

9.09

  

Administrative Agent May File Proofs of Claim; Credit Bidding

   126

9.10

  

Collateral and Guaranty Matters

   128

ARTICLE X. MISCELLANEOUS

   129

10.01

  

Amendments, Etc.

   129

10.02

  

Notices; Effectiveness; Electronic Communication

   130

10.03

  

No Waiver; Cumulative Remedies

   132

10.04

  

Expenses; Indemnity; Damage Waiver

   133

10.05

  

Payments Set Aside

   135

10.06

  

Successors and Assigns

   136

10.07

  

Treatment of Certain Information; Confidentiality

   140

10.08

  

Right of Setoff

   141

10.09

  

Interest Rate Limitation

   142

10.10

  

Counterparts; Integration; Effectiveness

   142

10.11

  

Survival of Representations and Warranties

   143

10.12

  

Severability

   143

10.13

  

Replacement of Lenders

   143

10.14

  

Governing Law; Jurisdiction; Etc.

   144

 

iii



--------------------------------------------------------------------------------

10.15

  

Waiver of Jury Trial

   145

10.16

  

No Advisory or Fiduciary Responsibility

   146

10.17

  

Electronic Execution of Assignments and Certain Other Documents

   146

10.18

  

USA PATRIOT Act Notice

   147

10.19

  

ENTIRE AGREEMENT

   147

10.20

  

Restatement; Existing Credit Agreement

   147

10.21

  

Acknowledgement and Consent to Bail-In EEA Financial Institutions

   148

ARTICLE XI. THE BORROWER REPRESENTATIVE

   149

11.01

  

Appointment; Nature of Relationship

   149

11.02

  

Powers

   149

11.03

  

Employment of Agents

   149

11.04

  

No Successor Borrower Representative

   150

11.05

  

Execution of Loan Documents

   150

SCHEDULES

  

1.01(a)

  

Security Schedule

  

1.01(b)

  

Competitors

  

1.01(c)

  

Existing Letters of Credit

  

1.01(d)

  

Excluded Seacrest Assets

  

1.01(e)

  

Excluded JPE Assets

  

1.01(f)

  

Closing Date Unrestricted Subsidiaries

  

2.01

  

Commitments and Applicable Percentages

  

5.03

  

Authorizations

  

5.05

  

Indebtedness Supplement to Interim Financial Statements

  

5.06

  

Litigation

  

5.09

  

Environmental Matters

  

5.11

  

Taxes

  

5.13

  

Subsidiaries; Other Equity Investments

  

5.16

  

Compliance with Laws

  

5.18

  

Material Contracts

  

5.22(a)

  

Interstate Pipeline Claims

  

5.22(b)

  

Intrastate Pipeline Claims

  

5.26

  

Integral Buildings

  

6.20

  

Post-Closing Deliveries

  

7.01(b)

  

Existing Liens

  

7.01(w)

  

Blackwater Liens

  

7.03

  

Existing Indebtedness

  

7.11

  

Prohibited Contracts

  

7.24(g)

  

Bamagas Contracts

  

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

  

A

  

Form of Assignment and Assumption

  

B

  

Form of Committed Loan Notice

  

C

  

Form of Compliance Certificate

  

 

iv



--------------------------------------------------------------------------------

D

  

Form of Note

  

E

  

Form of Perfection Certificate

  

F

  

Form of Solvency Certificate

  

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 8,
2017, among AMERICAN MIDSTREAM, LLC, a Delaware limited liability company (the
“AMID Borrower”), BLACKWATER INVESTMENTS, INC., a Delaware corporation (the
“Blackwater Borrower” and together with the AMID Borrower, the “Borrowers” and
each individually, a “Borrower”), AMERICAN MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (“Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent and L/C Issuer, Wells Fargo
Bank, National Association, as Syndication Agent, Bank of Montreal, Capital One
National Association, Citibank, N.A., SunTrust Bank, Natixis, New York Branch,
ABN AMRO Capital USA LLC, Barclays Bank PLC, Royal Bank of Canada, Santander
Bank, N.A. and BNP Paribas, as Co-Documentation Agents, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers and Joint Book Managers.

R E C I T A L S:

The Borrowers have requested that the Lenders establish a $900,000,000 revolving
credit facility in favor of the AMID Borrower, of which $30,000,000 will be made
available for extensions of credit to the Blackwater Borrower, and the Lenders
have indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2016 Delta House PSA” means, collectively, those certain Unit Purchase
Agreements in respect of additional Equity Interests in Delta House FPS and
Delta House Oil and Gas Lateral LLC, dated as of October 31, 2016 by and among
D-Day Offshore Holdings, LLC, as buyer, and (i) Red Willow Offshore, LLC,
(ii) LLOG Bluewater Holdings LLC and (iii) certain other Persons, each as a
respective seller.

“Acquisition” means the acquisition by the AMID Borrower, directly or
indirectly, of 100% of the Equity Interests of each member of the JPE Group
pursuant to the Acquisition Documents.

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of October 23, 2016 among Parent, General Partner, Argo Merger Sub, LLC, Argo
Merger GP Sub, LLC, JP Energy, and JP Energy GP II LLC, as in effect on
November 18, 2016 or as amended or otherwise modified in any respect not adverse
to any Loan Party or to the interests of the Administrative Agent or any Lender.



--------------------------------------------------------------------------------

“Acquisition Documents” means (a) the Acquisition Agreement, and (b) each other
agreement, instrument, certificate or document executed and delivered by any
Loan Party or any other party to the Acquisition Agreement at any time in
connection with the purchase of JP Energy, as in effect on November 18, 2016.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Representative and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, the
term “Affiliate” shall not include the Permitted Investor Group, except for
purposes of Section 7.08 and then only in respect of a proposed or consummated
Drop Down Transaction. For purposes of this definition, “Drop Down Transaction”
means a transaction where Parent or any of its Subsidiaries acquires property or
assets from the Permitted Investor Group (other than the Parent or any of its
Subsidiaries), and the Consolidated EBITDA attributable to such acquisition
shall exceed 5% of Consolidated EBITDA as of the last day of the prior fiscal
quarter for the period of four quarters then ending.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” has the meaning specified in Section 9.01.

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Closing Date are $900,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time).

“AIM” means AIM Midstream Holdings, LLC, a Delaware limited liability company.

“Alliant Arizona” means Alliant Arizona Propane, LLC, a Delaware limited
liability company.

“Alliant Arizona Trigger Event” means either (a) the guaranty of Alliant Arizona
of, and the grant by Alliant Arizona of a security interest to secure, the
Obligations no longer requires prior approval from the Arizona Corporate
Commission (whether by ceasing to be a regulated Arizona public service company
or otherwise) or (b) Alliant Arizona has received approval from the Arizona
Corporate Commission authorizing Alliant Arizona to guaranty, and grant a
security interest to secure, the Obligations.

 

2



--------------------------------------------------------------------------------

“American Panther” means American Panther, LLC, a Delaware limited liability
company.

“AMID Borrower” has the meaning specified in the introductory paragraph hereto.

“AMP Panther” means American Midstream AMPAN, LLC, a Delaware limited liability
company.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):

 

Pricing
Level   

Consolidated Total
Leverage Ratio

   Commitment
Fee     Eurodollar Rate Loans /
Letters of Credit     Base Rate Loans   1   

³4.50:1

     0.500 %      3.25 %      2.25 %  2   

³4.00:1 but < 4.50:1

     0.500 %      3.00 %      2.00 %  3   

³3.50:1 but < 4.00:1

     0.500 %      2.75 %      1.75 %  4   

³3.00:1 but < 3.50:1

     0.375 %      2.50 %      1.50 %  5   

³2.50:1 but <3.00:1

     0.375 %      2.25 %      1.25 %  6   

<2.50:1

     0.375 %      2.00 %      1.00 % 

provided, that for the period beginning on the Closing Date through the date the
Compliance Certificate is delivered for the fiscal quarter ending March 31,
2017, the Pricing Level shall be Pricing Level 3. Any increase or decrease in
the Applicable Rate resulting from a change in the Consolidated Total Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section and such failure continues for two (2) Business
Days, then Pricing Level 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

“Approval” has the meaning specified in Section 5.03.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, (a) the audited consolidated
balance sheet of Parent and its Subsidiaries as of the fiscal year ended
December 31, 2016, and the related consolidated statements of income or
operations, partners capital and cash flows for such fiscal year of Parent and
its Subsidiaries, if any, including the notes thereto and (b) the audited
consolidated balance sheet of JP Energy and its Subsidiaries as of the fiscal
year ended December 31, 2016, and the related consolidated statements of income
or operations, partners capital and cash flows for such fiscal year of JP Energy
and its Subsidiaries, if any, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” for any fiscal quarter has the meaning set forth in the
Partnership Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bamagas” means American Midstream (Bamagas Intrastate) LLC, a Delaware limited
liability company.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that,
notwithstanding the foregoing, the Base Rate shall at no time be less than 0%
per annum. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.

“Blackwater Borrower” has the meaning specified in the introductory paragraph
hereto.

“Blackwater Georgia” means Blackwater Georgia, L.L.C., a Georgia limited
liability company.

“Blackwater Holdings” means American Midstream Blackwater, LLC (formerly known
as Blackwater Midstream Holdings LLC), a Delaware limited liability company.

“Blackwater Maryland” means Blackwater Maryland, L.L.C., a Maryland limited
liability company.

“Blackwater Outstandings” means the aggregate Outstanding Amount of all Loans
made to the Blackwater Borrower and all L/C Obligations arising from Letters of
Credit issued on behalf of the Blackwater Borrower.

“Blackwater Sublimit” means $30,000,000, as modified from time to time pursuant
to Section 2.05.

“Blackwater Subsidiaries” means (i) Blackwater Borrower, (ii) Blackwater
Midstream Corp., a Nevada corporation, (iii) Blackwater New Orleans, L.L.C., a
Louisiana limited liability company, (iv) Blackwater Georgia, (v) Blackwater
Harvey, LLC, a Delaware limited liability company, and (vi) Blackwater Maryland.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

 

5



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Representative” has the meaning specified in Section 11.01.

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Building” has the meaning defined in the applicable Flood Insurance Regulation.

“Burns Point Operating Agreement” means that certain Agreement for the
Construction and Operation of the Burns Point Gas Plant St. Mary Parish,
Louisiana dated as of September 8, 1981 among the Plant Owners, as amended or
supplemented from time to time in any manner that would not reasonably be
expected to have an adverse effect on the Secured Parties; provided that, any
expansion to the Liens granted thereunder shall be deemed to have an adverse
effect on the Secured Parties.

“Burns Point PSA” means that certain Purchase and Sale Agreement in respect of
the Burns Point Operating Agreement and associated assets entered into by and
among any of Parent, the AMID Borrower or a wholly-owned Subsidiary of the AMID
Borrower (as designated by Parent), as buyer, and Marathon Oil Company, an Ohio
corporation, as seller.

“Burns Point Sub” means the direct or indirect wholly-owned Subsidiary of AMID
Borrower formed to hold the interests in the Plant acquired pursuant to the
Burns Point PSA.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Capital Expenditures” means, with respect to Parent and its Subsidiaries on a
consolidated basis for any period, any expenditure in respect of the purchase or
other acquisition of any fixed or capital asset (excluding normal replacements
and maintenance which are properly charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, L/C Issuer and
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
L/C Issuer benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Collateral Agent and (b) the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the Laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
270 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated with the two highest classifications
available by Moody’s or S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the two highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with Parent or any other Loan Party, is a Lender, or an
Affiliate of a Lender, in its capacity as a party to a Cash Management
Agreement, and any Lender or Affiliate of a Lender that was a Lender or an
Affiliate of a Lender on the Closing Date that is also a party to a Cash
Management Agreement with Parent or any other Loan Party, provided, however,
that if such Person ceases to be a Lender or an Affiliate of a Lender, such
Person shall only be a Cash Management Bank with respect to those certain Cash
Management Agreements executed during such time such Person was a Lender or an
Affiliate of a Lender, such agreements not to extend past their written terms.

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

 

7



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:
(a) Parent shall cease to be the sole legal and beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 100% of the Equity Interests of
the Borrower Representative, or (b) the General Partner shall cease to be the
sole general partner of the Parent, or (c) 50% or more of the seats (other than
vacant seats) on the board of directors (or equivalent body) of the General
Partner shall at any time be occupied by Persons who were neither (i) appointed
by the Permitted Investor Group or (ii) appointed by such directors, or
(d) members of the Permitted Investor Group, collectively, shall cease to
legally and beneficially own (within the meaning of Rule 13d-3 under the
Exchange Act) (i) Equity Interests representing greater than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the General Partner or (ii) greater than 50% of the economic
interests represented by the issued and outstanding Equity Interests in the
General Partner, or (e) any change of control or similar event shall occur under
the terms of any indenture, note agreement or other agreement governing any
Parent Debt Offering that results in an “event of default” under such Parent
Debt Offering, such Parent Debt Offering becoming due and payable before its
maturity, or such Parent Debt Offering being subject to a repurchase, retirement
or redemption right or option (whether or not exercised), or (f) so long as the
Blackwater Borrower is a Borrower under this Agreement, the Borrower
Representative shall cease to own and control, beneficially and of record,
directly or indirectly, all of the Equity Interests of the Blackwater Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chatom Operating Agreement” means that certain Agreement for the Construction
and Operation of Chatom Field Processing Facilities dated November 16, 1973, as
amended or supplemented from time to time in any manner that would not
reasonably be expected to have an adverse effect on the Secured Parties;
provided that, any expansion to the Liens granted thereunder shall be deemed to
have an adverse effect on the Secured Parties.

“Chatom Plant” means the Chatom Gas Plant in Washington County, Alabama.

“Chatom Plant Operator” means American Midstream Chatom, LLC, a Delaware limited
liability company, or any other Person acting as operator of the Chatom Plant at
any given time.

“Chevron Performance Bond” means that certain Performance Bond in the amount of
$10,000,000 dated April 15, 2016 by and among American Panther, LLC, as
principal, Aspen American Insurance Company, as surety, and Chevron Pipe Line
Company and Chevron Midstream Pipelines LLC, as obligees, to provide support for
certain contractual obligations of American Panther, LLC to Chevron Pipe Line
Company and Chevron Midstream Pipelines LLC.

 

8



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Documentation Agent” means each of Bank of Montreal, Capital One National
Association, Citibank, N.A., SunTrust Bank, Natixis, New York Branch, ABN AMRO
Capital USA LLC, Barclays Bank PLC, Royal Bank of Canada, Santander Bank, N.A.
and BNP Paribas in its capacity as co-documentation agent under any of the Loan
Documents, or any successor documentation agent.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders and
Lender Counterparties) or which, under the terms of any Security Document, is
purported to be subject to such a Lien, in each case granted or created to
secure all or part of the Obligations; provided that for the avoidance of doubt,
in no event shall Excluded Property constitute Collateral.

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower (or the Borrower
Representative).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Competitors” means those Persons who are listed on Schedule 1.01(b).

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for Parent, the Borrowers and their
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by Parent, the Borrowers and their Restricted Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) (A) expenses
related to the initial public offering described in the Registration Statement,
any secondary public offering with respect to the Parent or other issuances of
common Equity Interests in the Parent permitted under this Agreement (B) fees
and charges payable by a Loan Party to the Lenders, L/C Issuer or the
Administrative Agent hereunder or under the Fee Letters (which include any
amendment fees), (C) transaction-related expenses with respect to the Credit
Agreement, and (v) other expenses of the Parent, the Borrowers and their
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, and plus (b) cash
contributions from the General Partner (or with respect to the JPE Group, the
general partner of JP Energy prior to the Acquisition) in respect of corporate
overhead support and minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Parent, the Borrowers and their Restricted
Subsidiaries for such period, (ii) extraordinary gains and (iii) all non-cash
items increasing Consolidated Net Income for such period; provided that, for
purposes of Section 7.19, if the AMID Borrower or any Restricted Subsidiary
shall acquire or dispose of any material property (or any partial ownership
interest in any Existing Joint Venture, for so long as such entities are
non-wholly owned subsidiaries of AMID Borrower), in any case, during the period
of four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
and up to and including the date of the consummation of such acquisition or
disposition, then Consolidated EBITDA shall be calculated, in a manner
satisfactory to the Administrative Agent in its reasonable discretion, after
giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period (which
with respect to pro forma calculations with respect to the acquisition of any
partial ownership interest in any Existing Joint Venture, for so long as such
entity is a non-wholly owned subsidiary of AMID Borrower, shall include any
dividends or similar distributions made by the Existing Joint Venture on account
of its net income in respect of such acquired partial ownership interests prior
to such acquisition for such period). Notwithstanding the foregoing, the sole
Consolidated EBITDA attributable to Burns Point Sub shall be the amount of cash
received by Burns Point Sub pursuant to the Burns Point Operating Agreement
during such period, to the extent deposited into a deposit account subject to a
Control Agreement, minus the amount of cash paid by Burns Point Sub pursuant to
the Burns Point Operating Agreement during such period. Notwithstanding anything
to the contrary in this Agreement, Consolidated EBITDA shall be deemed to
exclude the effect of any transaction fees and expenses of Parent and its
Subsidiaries incurred in connection with (1) the Existing Credit Agreement or
the JPE Credit Agreement, (2) costs and expenses incurred by the AMID Borrower
in connection with the relocation of its chief executive offices, as determined
in good faith by the AMID Borrower in a manner satisfactory to the
Administrative Agent in its reasonable discretion, (3) the Acquisition and
related transactions and (4) other Permitted Acquisitions, Dispositions
permitted under this Agreement, and the incurrence, modification or repayment of
Indebtedness permitted to be incurred under this Agreement; provided that such

 

10



--------------------------------------------------------------------------------

exclusion of fees and expenses pursuant to clause (4) may not exceed 10% of
Consolidated EBITDA for the period of the most recent four fiscal quarters then
ended (calculated without regard to such exclusions).

For all purposes under this Agreement (other than clause (ii) of the final
paragraph of the definition of “Material Project EBITDA Adjustments”),
Consolidated EBITDA shall be increased by the amount of any applicable Material
Project EBITDA Adjustments in respect of any Material Project of the Parent, the
Borrowers and their Restricted Subsidiaries applicable to such period.

“Consolidated Interest Charges” means, for any period, for Parent, the Borrowers
and their Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
Parent and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
excluding one-time charges in respect of loan origination or similar fees and
non-cash amortized amounts with respect thereto (including, for the avoidance of
doubt, debt issuance costs), and (b) the portion of rent expense of Parent, the
Borrowers and their Restricted Subsidiaries with respect to such period under
Capitalized Leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the period of four fiscal quarters then ending.

“Consolidated Liquidity” means, as of any date of determination, the sum of
(i) the aggregate amount of unrestricted cash on hand of Parent, Borrowers and
their Restricted Subsidiaries and (ii) the maximum aggregate principal amount of
Committed Loans that could be borrowed by the Borrowers on such date (taking
into account the Borrowers’ ability to satisfy the conditions set forth in
Section 4.02).

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent, the Borrowers and their Restricted Subsidiaries on a
consolidated basis; provided that Consolidated Net Income shall exclude
(a) extraordinary gains and extraordinary losses, (b) non cash gains and losses
with respect to any Hedging Contract, (c) the net income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary, except that Parent’s
equity in any net loss of any such Restricted Subsidiary shall be included in
determining Consolidated Net Income, (d) any income (or loss) of any Person if
such Person is not a Restricted Subsidiary, except that Parent’s equity in the
Consolidated Net Income of any such Person (including but not limited to
Unrestricted Subsidiaries, DCP MPOG and, for so long as they are non-wholly
owned subsidiaries of Parent, EnerTrade, American Panther, Destin, and Okeanos
and for so long as the Midla Natchez Lateral Debt is outstanding, Midla
Financing Holdings, Midla Financing, Midla and MLGT) shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person to Parent, the Borrowers or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a

 

11



--------------------------------------------------------------------------------

dividend or other distribution to a Restricted Subsidiary, such Restricted
Subsidiary is not precluded from further distributing such amount to Parent as
described in clause (c) of this proviso). Notwithstanding the foregoing,
Consolidated Net Income that would otherwise be attributable to Burns Point Sub
shall be disregarded for purposes of this definition.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Parent, the Borrowers and their Restricted
Subsidiaries on a consolidated basis after deducting therefrom: (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed and
(ii) current maturities of long-term debt), (b) the value (net of any applicable
reserves) of all goodwill, trade names, trademarks, patents and other intangible
assets, all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of Parent, the Borrowers and their Restricted
Subsidiaries for the most recently completed fiscal quarter, in accordance with
GAAP.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
Parent, the Borrowers and their Restricted Subsidiaries on a consolidated basis,
Consolidated Total Indebtedness, but excluding any such Indebtedness that is not
secured by any Liens.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four fiscal quarters then ending.

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum of all Indebtedness of Parent, the Borrowers and their
Restricted Subsidiaries (on a consolidated basis); provided, that Consolidated
Total Indebtedness shall not include (a) the Convertible Preferred Units,
(b) the Midla Natchez Lateral Debt, (c) the Transmission Bond, the Chevron
Performance Bond and other unsecured surety bonds contemplated by Section
7.03(m) to the extent undrawn or (d) other than with respect to any
determination of pro forma compliance pursuant to the definition of “Parent Debt
Offering,” any Parent Debt Offering the proceeds of which are being held in
escrow in accordance with clause (iv) of the definition of “Parent Debt
Offering”.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four fiscal quarters then ending; provided, however,
Insurance Premium Financing Debt shall not be included as Indebtedness in the
calculation of the Consolidated Total Leverage Ratio for any period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement or instrument to which such Person is
a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Control Agreement” means any agreement the purpose of which is to create a
first priority perfected Lien by control in favor of the Collateral Agent for
the benefit of the Secured Parties in respect of one or more deposit accounts,
securities accounts or commodities accounts of any Loan Party.

“Convertible Preferred Units” means the Series A Preferred Units issued by the
Parent pursuant to the Partnership Agreement, the Series B Units issued by the
Parent pursuant to the Partnership Agreement, the Series C Preferred Units
issued by the Parent pursuant to the Partnership Agreement and the Series D
Preferred Units issued by the Parent pursuant to the Partnership Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“DCP MPOG” means Main Pass Oil Gathering Company, a Delaware general
partnership.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived during any applicable grace or cure period be an Event of
Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations, within three Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower Representative, the
Administrative Agent or the L/C Issuer that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder

 

13



--------------------------------------------------------------------------------

and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent or the Borrower Representative,
to confirm in a manner satisfactory to the Administrative Agent and the Borrower
Representative that it will comply with its funding obligations (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s and the Borrower Representative’s receipt of
such written confirmation), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.

“Delta House” means the semi-submersible floating production system and
associated oil and gas lateral facilities and other assets associated therewith
located in the Gulf of Mexico and known as Delta House.

“Delta House Buyer” means the direct wholly-owned Subsidiary of Borrower
Representative formed to hold the interests in Delta House Sub acquired pursuant
to the Delta House PSA.

“Delta House FPS” means Delta House FPS LLC, a Delaware limited liability
company.

“Delta House Project Debt” means Indebtedness (other than Indebtedness of a Loan
Party) issued or incurred with one or more commercial banks or other financial
institutions to finance or facilitate capital expenditures in respect of Delta
House which Indebtedness may be secured by, in whole or in part, Delta House
and/or the FPS Equity Interests; provided that, for the avoidance of doubt, the
“Delta House Project Debt” shall in all cases, except with respect to such FPS
Equity Interests, be non-recourse to the Loan Parties.

“Delta House PSA” means that certain Purchase and Sale Agreement in respect of
Delta House Sub and associated assets, dated as of August 10, 2015 by and among
Delta House Buyer, as buyer, and Toga Offshore, LLC, a Delaware limited
liability company, as seller.

“Delta House Sub” means Pinto Offshore Holdings, LLC, a Delaware limited
liability company which, as of the Closing Date, indirectly holds a 49%
ownership interest in Delta House.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designation Date” has the meaning specified in Section 6.19.

“Destin” means Destin Pipeline Company, LLC, a Delaware limited liability
company.

 

14



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
any series of related dispositions of property by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments or dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date; provided the term “Disqualified
Equity Interest” does not include Equity Interest issued pursuant to the Long
Term Incentive Plan as defined in the Partnership Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means a Lender, an Affiliate of a Lender, an Approved Fund,
or any Person (other than a natural Person and any other Person prohibited from
being an assignee under Section 10.06) (subject to such consents, if any, as may
be required under Section 10.06(b)).

“Emerald Buyer” means American Midstream Emerald, LLC, a Delaware limited
liability company.

“Emerald PSA I” means that Purchase and Sale Agreement, by and between Emerald
Buyer, as buyer, and Emerald Midstream, LLC, as seller, dated as of April 25,
2016, pursuant to which the Emerald Buyer has agreed to purchase (i) a 49.67%
ownership interest in Destin, (ii) a 16.67% ownership interest in Tri-States,
and (iii) a 25.30% ownership interest in Wilprise.

 

15



--------------------------------------------------------------------------------

“Emerald PSA II” means that Purchase and Sale Agreement, by and between Emerald
Buyer, as buyer, and Emerald Midstream, LLC, as seller, pursuant to which the
Emerald Buyer has agreed to purchase a 66.67% ownership interest in Okeanos.

“Emerald PSAs” means the Emerald PSA I and the Emerald PSA II.

“EnerTrade” means American Midstream EnerTrade, LLC, a Delaware limited
liability company.

“Environmental Laws” means laws, regulations, ordinances, codes, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions and requirements issued by any federal,
state, local or other Governmental Authority or quasi-Governmental Authority or
body (or any agency, instrumentality or political subdivision thereof) (a)
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems or
(b) pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Parent, the
Borrowers or any Subsidiary, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air, any so called
“superfund” or “superlien” law, and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of
this Agreement in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“EPAct 2005” means the Energy Policy Act of 2005, Pub. No. 109-58, 119 Stat.
594.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower Representative within the meaning of
Section 414(b) or (c) of the Code (or Section 414(m) or (o) of the Code for
purposes of provisions relating to Section 412 or 430 of the Code or Section 302
or 303 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower Representative or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
Representative or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower Representative or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Bank Accounts” means, any (a) bank accounts maintained by the Loan
Parties which have a most recent 5-day average balance that does not exceed
$2,500,000 in the aggregate for all such Excluded Bank Accounts and (b) bank
accounts used solely for payroll, payroll taxes, tax purposes, trust or
fiduciary purposes, employee benefits, bona fide escrow with respect to third
parties in connection with Investments or ordinary course Contractual
Obligations permitted hereunder or collateral deposits securing Liens permitted
under Section 7.01.

“Excluded Property” means (i) the Excluded Real Property, (ii) for so long as
the Midla Natchez Lateral Debt is outstanding and is secured by such Equity
Interests, Equity Interests in Midla Financing, Midla and MLGT, (iii) Equity
Interests in any Person (other than Restricted Subsidiaries) to the extent a
grant of a Lien in respect thereof under the Security Documents is not permitted
by the terms of such Person’s organizational or joint venture documents, in each
case solely to the extent that the applicable Loan Party (y) has previously used
commercially reasonable efforts to obtain any required consents to eliminate or
waive any such restrictions contained in such organizational or joint venture
documents and (z) has not, and will not, directly or indirectly, create, assume,
incur or suffer to exist any Lien on or with respect to such Equity Interests,
other than Liens permitted under Section 7.01, (iv) the FPS Equity Interests,
(v) any contracts, instruments, licenses or other agreements, the grant of a
security interest in which would (A) constitute a violation of a valid and
enforceable restriction in favor of a third party on such grant, unless and
until any required consents shall have been obtained or (B) give any other party
to such contract, instrument, license or other agreement the right to terminate
its obligations thereunder, that would result in, or permit the termination of
the right, title or interest of such Loan Party in or to such contract,
instrument, license or other agreement, in each case, unless such restrictions
are rendered ineffective under the Uniform Commercial Code or any other Laws of
any applicable jurisdiction; provided, however, that the Collateral shall
include (and the definition of Excluded Property shall not then include) any
such contract or agreement immediately at such time as the contractual or legal
provisions referred to above shall no longer be applicable or such required
consent shall have been received, (vi) any property or asset, the grant of a
security interest in which would be void, voidable or illegal under any
applicable Law, (vii) property and assets with respect to which the
Administrative Agent reasonably determines the time or expense of obtaining a
pledge or grant of a security interest therein outweighs the benefits thereof,
(viii) any property subject to a purchase money or capital lease financing
arrangement or similar arrangement, in each case permitted pursuant to Section
7.03(f), to the extent that and for so long as a grant of a security interest
therein would violate or invalidate such purchase money or capital lease
arrangement or create a right of termination in favor of any other party thereto
(other than a Loan Party) (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or
other applicable Law), (ix) Excluded Bank Accounts, (x) assets and property of
Unrestricted Subsidiaries, and

 

18



--------------------------------------------------------------------------------

(xi) Equity Interests constituting an amount greater than 66 2/3% of the voting
Equity Interests of any Foreign Subsidiary or any Domestic Subsidiary
substantially all of which Subsidiary’s assets consist of the Equity Interest in
a CFC. Notwithstanding anything to the contrary, “Excluded Property” shall not
include any proceeds, substitutions or replacements of any “Excluded Property”
referred to in clauses (i) through (x) (unless such proceeds, substitutions or
replacements would themselves constitute “Excluded Property” referred to in any
of clauses (i) through (x)).

“Excluded Real Property” means, collectively, (a) the contents of any Building
or Manufactured Home, (b) any Building or Manufactured Home that is not
identified on Schedule 5.26 and that is located on any real property covered by
(or intended to be covered by) a Mortgage (including, for the avoidance of
doubt, the contents thereof), (c) the Excluded Seacrest Assets, (d) such
interests owned by Blackwater Holdings or the Blackwater Subsidiaries as of the
Closing Date with respect to the terminals located in Brunswick, Georgia and
Salisbury, Maryland and reasonable expansions thereof, and (e) the interests
owned by the JPE Group more particularly described on Schedule 1.01(e);
provided, that the Building and Manufactured Home exclusions described in the
foregoing clauses (a) and (b) shall not exclude any interests in any lands,
mineral interests or other property situated under, in, on or adjacent to any
such Building or Manufactured Home.

“Excluded Seacrest Assets” means the interests owned by American Midstream
Offshore (Seacrest), LP, in the gathering systems known as (i) Brazos and
(ii) Galveston Island Gathering System, as more particularly described on
Schedule 1.01(d).

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary and (b) any
non-wholly owned Subsidiary of Parent to the extent such Subsidiary is
restricted from Guaranteeing the Obligations by the terms of such Subsidiary’s
organizational or joint venture documents, in each case solely to the extent
that (y) the applicable Loan Party has previously used commercially reasonable
efforts to obtain any required consents to eliminate or waive any such
restrictions contained in such organizational or joint venture documents and
(z) such Subsidiary has not Guaranteed any Indebtedness of any other Person.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.03 of the Guaranty and Collateral
Agreement and any other “keepwell, support or other agreement” for the benefit
of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers or any other Loan Party hereunder or under
any other Loan Document, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income taxes), by the United States or by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document), (b) any branch profits taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction in which the
Borrowers are located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(f)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower Representative
under Section 10.13), (i) any United States withholding Tax that is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (other than
pursuant to an assignment request by the Borrower Representative under
Section 10.13) or designates a new Lending Office, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower Representative with respect to such withholding Tax
pursuant to Sections 3.01(a)(ii) or 3.01(c) or (ii) any Tax that is attributable
to such Foreign Lender’s failure or inability to comply with clause (B) of
Section 3.01(f)(ii) and (e) in the case of a Foreign Lender, any United States
federal withholding Taxes imposed on amounts payable to it as a result of its
failure to comply with the requirements of FATCA to establish a complete
exemption from withholding thereunder.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 5, 2014, among American Midstream, LLC and
Blackwater Investments, Inc. as the borrowers, American Midstream Partners,
L.P., as parent, Bank of America, N.A., as administrative agent, collateral
agent and letter of credit issuer, the lenders party thereto and any other
Persons from time to time party thereto as amended by that certain First
Amendment and Incremental Commitment Agreement dated as of September 18, 2015,
that certain Second Amendment to Amended and Restated Credit Agreement and First
Amendment to Amended and Restated Guaranty and Collateral Agreement dated as of
April 25, 2016, that certain Limited Waiver and Third Amendment to Amended and
Restated Credit Agreement dated as of September 30, 2016 and that certain Fourth
Amendment to Amended and Restated Credit Agreement and Amendment and Restatement
Agreement (the “Fourth Amendment”) dated as of November 18, 2016 (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Closing Date).

“Existing Joint Ventures” means, collectively, (a) Delta House Sub, (b) American
Panther, (c) Destin, (d) Okeanos, (e) Tri-States, (f) Wilprise, (g) DCP MPOG,
(h) Delta House FPS, (i) EnterTrade and (j) Delta House Oil and Gas Lateral LLC.

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit issued and
outstanding on the Closing Date and listed on Schedule 1.01(c).

“Existing Mortgages” means, collectively, the deeds of trust, mortgages,
leasehold deeds of trust and leasehold mortgages (or amendments to existing
deeds of trust, mortgages, leasehold deeds of trust and leasehold mortgages)
listed on the Security Schedule, in each case as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

“Extraordinary Receipts” means any cash and cash equivalents received by or paid
to or for the account of any Loan Party from the proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost revenue) and condemnation awards (and payments
in lieu thereof), less (to the extent not deducted prior to receipt by such Loan
Party) (a) investment banking fees, legal, advisory, accounting and other
professional fees and expenses, and other usual and customary transaction costs,
sales commission, property transfer taxes or other taxes, in each case only to
the extent paid or payable by a Loan Party in cash and related to the collection
of such proceeds and (b) any portion of such proceeds that is applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.04(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) the letter agreement, dated February 24,
2017, among Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Parent, the AMID Borrower and Blackwater Borrower and (b) any other fee letter
entered into in connection herewith.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Finance Co” means a direct, wholly-owned Subsidiary of Parent formed to become
or otherwise serving as a co-issuer or co-borrower of unsecured Indebtedness
permitted by this Agreement, which Subsidiary meets the following conditions at
all times: (a) the provisions of Sections 6.13 and 6.14 have been complied with
respect to such Subsidiary and such Subsidiary

 

21



--------------------------------------------------------------------------------

is a Restricted Subsidiary and a Guarantor and (b) such Subsidiary has not
(i) incurred, directly or indirectly, any Indebtedness, or other obligation or
liability whatsoever other than the Indebtedness that it was formed to co-issue
or co-borrow or for which it otherwise serves as co-issuer or co-borrower;
(ii) engaged in any business, activity or transaction or owned any property,
assets or Equity Interests other than (A) performing its obligations and
activities incidental to the co-issuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrow or for which it otherwise serves as
co-issuer or co-borrower, and (B) other activities incidental to the maintenance
of its existence, including legal, Tax and accounting administration;
(iii) consolidated with or merged with or into any Person; or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, (iv) the Flood Insurance Reform Act of 2004 and (v) any
regulations promulgated under any of the foregoing statutes (including, without
limitation, any regulations promulgated by the FRB).

“Foreign Lender” means any Lender or L/C Issuer that is not a “United States
person” as defined in Section 7701(a)(30) of the Code (including such a Lender
when acting in the capacity of the L/C Issuer).

“Foreign Subsidiary” shall mean any Subsidiary that is (a) incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia), or (b) any Subsidiary of a Foreign Subsidiary.

“Fourth Amendment” has the meaning specified in the definition of “Existing
Credit Agreement.”

“FPS Equity Interests” means (i) the Equity Interests in Delta House FPS which
are held by a Loan Party and (ii) the other Collateral as defined in the FPS
Pledge Agreement with respect to such Equity Interests.

“FPS Pledge Agreement” means the Pledge Agreement, dated June 20, 2014, by D-Day
Offshore Holdings, LLC and the other Pledgors (as defined therein) to Deutsche
Bank Company Americas, as Collateral Agent, as amended, restated, supplemented,
joined or otherwise modified as of September 30, 2016.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

22



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means American Midstream GP, LLC, a Delaware limited liability
company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Parent, American Midstream Finance
Corporation, each Material Restricted Subsidiary of the Borrowers as of the
Closing Date (other than Bamagas and each Excluded Subsidiary) and each other
direct or indirect Material Restricted Subsidiary of the Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.13.

 

23



--------------------------------------------------------------------------------

“Guaranty and Collateral Agreement” means the Second Amended and Restated
Guaranty and Collateral Agreement, dated as of even date herewith, by and among
the Borrowers, each Guarantor and the other grantors set forth therein, in favor
of the Collateral Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value.

“ICA” means the provisions of the Interstate Commerce Act implemented by the
FERC pursuant to 49 USC § 60502.

 

24



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, subject to Section 6.13, any Restricted
Subsidiary if and for so long as such Immaterial Subsidiary, together with all
other Immaterial Subsidiaries, does not (a) represent more than 2.5% of
Consolidated Net Tangible Assets or (b) generate more than 2.5% of Consolidated
EBITDA for the most recently completed four fiscal quarter period, in each case
as of the end of the fiscal quarter most recently ended and for which financial
statements have been delivered pursuant to Section 6.01(a) or (b).

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Increasing Lender” means a Lender whose Commitment hereunder is greater than
its Commitment (as defined in the Existing Credit Agreement) (if any) in respect
of the Existing Credit Agreement immediately prior to the Closing Date.

“Incremental Commitments” has the meaning assigned to such term in Section
2.13(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Hedging Contract; provided that for
a given Hedging Contract, Indebtedness under this clause (c) shall not
constitute Indebtedness for financial covenant purposes unless one of the events
described in Section 8.01(e)(ii) has occurred with respect to such Hedging
Contract (disregarding for this purpose whether the applicable Hedging
Termination Value is greater than the Threshold Amount);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien (other
than Liens described in Section 7.01(l)) on property owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

 

25



--------------------------------------------------------------------------------

(g) Disqualified Equity Interests;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
Non-Recourse Debt. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Financing Contract” means any financing agreement by and among any
Borrower, Lockton Insurance Agency and Imperial Credit Corporation, as the same
may be amended, modified, extended or refinanced from time to time.

“Insurance Premium Financing Debt” means the Debt incurred by any Borrower under
the Insurance Financing Contract.

“Insurance Premium Financing Lien” means the Lien created by any Borrower under
the Insurance Financing Contract.

“Integral Building” means, with respect to each Mortgaged Asset, unless
otherwise agreed by the Administrative Agent, each Building or Manufactured Home
located thereon, whether now existing or hereafter acquired or built, that
constitutes, houses, shelters or otherwise contains (a) a control room, (b) an
electrical substation, (c) a server room, (d) a compressor station, (e) a
portion of a pipeline that is part of a pipeline system that is a Mortgaged
Asset, or (f) any other asset relating to a Mortgaged Asset without which the
Collateral Agent, on behalf of the Secured Parties, would be unable to foreclose
on such Mortgaged Asset or would be unable to operate such Mortgaged Asset in a
manner consistent with the Borrowers’ past practices immediately upon such a
foreclosure or whose foreclosure would be otherwise impaired.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates

 

26



--------------------------------------------------------------------------------

that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower or the Borrower Representative in its Committed Loan Notice
or such other period that is twelve months or less requested by the applicable
Borrower or the Borrower Representative and consented to by all the Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interstate Pipeline” means any pipeline or other facility owned or operated by
any Borrower or a Subsidiary that is subject to FERC regulation as a “natural
gas company” under the NGA or as common carrier under the ICA.

“Intrastate Pipeline” means any gathering system, natural gas or petroleum
pipeline, or other facility that is not an Interstate Pipeline, including any
pipeline or other facility that provides transportation service pursuant to
Section 311 of the NGPA.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

27



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or Borrower Representative
or any Subsidiary of any Borrower) or in favor of the L/C Issuer and relating to
any such Letter of Credit.

“JP Energy” means JP Energy Partners LP, a Delaware limited partnership.

“JPE Credit Agreement” means that certain Credit Agreement, dated as of
February 12, 2014, by and among JP Energy Partners LP, a Delaware limited
partnership as the borrower, JP Energy Refined Products, LLC, a Delaware limited
liability company, JP Energy ATT, LLC, a Delaware limited liability company, JP
Energy Caddo, LLC, a Delaware limited liability company, Pinnacle Propane, LLC,
a Texas limited liability company, Pinnacle Propane Express, LLC, a Delaware
limited liability company, Alliant Gas, LLC, a Texas limited liability company,
JP Energy Crude Oil Services, LLC, a Delaware limited liability company, JP
Falco, LLC, a Delaware limited liability company, JP Energy Storage, LLC, a
Oklahoma limited liability company, JP Energy Permian, LLC, a Delaware limited
liability company, JP Energy Products Supply, LLC, a Delaware limited liability
company, and JP Liquids, LLC, a Delaware limited liability company, each a
guarantor, the lenders party thereto from time to time and Bank of America,
N.A., as administrative agent for such lenders, as such Credit Agreement is
amended, restated, amended and restated or otherwise modified from time to time.

“JPE Group” means (a) any first tier Subsidiary of Parent through which Parent
indirectly holds the Equity Interests of JP Energy GP II LLC and/or JP Energy,
(b) Argo Merger GP Sub, LLC, a Delaware limited liability company, (c) until the
consummation of the Acquisition, Argo Merger Sub, LLC, (d) JP Energy and
(e) each Subsidiary or other Person owned, directly or indirectly, by JP Energy.

“JPE Payoff” means the repayment in full of all outstanding obligations in
respect of Indebtedness for borrowed money of the JPE Group (including, without
limitation, the JPE Credit Agreement), the termination in full of all
outstanding commitments in respect thereof and the release of all guarantees and
security interests related thereto, in each case, in a manner satisfactory to
the Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

28



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or reinstatement thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder and (b) any Person that has issued an Existing Letter of
Credit, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Counterparty” means a Lender or an Affiliate of a Lender.

“Lender Party Account” and “Lender Party Accounts” have the meanings specified
in Section 10.08.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

29



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14, each Security Document, the Fee Letter, each Issuer
Document, and all other agreements, certificates, documents, and instruments
entered into in connection herewith or therewith (exclusive of term sheets and
commitment letters), as such agreements, certificates, documents and instruments
may be amended, restated or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrowers, Parent and each other
Guarantor.

“Manufactured Mobile Home” has the meaning defined in the applicable Flood
Insurance Regulation.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent, the Borrowers and
their Restricted Subsidiaries, taken as a whole; (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document; or (c) a material
adverse effect on the rights and remedies available to the Lenders or the
Administrative Agent under any Loan Documents.

“Material Contracts” means, collectively, (a) the agreements listed on Schedule
5.18 and (b) any other contract or arrangement to which the Parent, the
Borrowers or any of their Restricted Subsidiaries is a party (other than the
Loan Documents) as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

“Material Project” means, in respect of the AMID Borrower and its Restricted
Subsidiaries, the construction or expansion of any capital project of such
Person with multi-year customer contracts, the aggregate capital cost of which
is reasonably expected by the Borrower Representative to exceed $10,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

(A) prior to the Commercial Operation Date of a Material Project (and including
the fiscal quarter in which such Commercial Operation Date occurs) a percentage
(equal to the then-current completion percentage of such Material Project) of an
amount determined in good faith by the Borrower Representative (and approved by
the Administrative Agent, in its sole but

 

30



--------------------------------------------------------------------------------

reasonable discretion) as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date
(which shall be no later than 12 months after the last day of the first fiscal
quarter for which such Material Project EBITDA Adjustments shall be included)
and other factors deemed appropriate by the Borrower Representative and the
Administrative Agent) which may, at the Borrower Representative’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
or expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the original scheduled
Commercial Operation Date, the foregoing amount shall be reduced, for quarters
ending after the original scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days, but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent, in its
sole but reasonable discretion, as the projected Consolidated EBITDA
attributable to such Material Project (determined in the same manner set forth
in clause (A) above) for the balance of the four full fiscal quarter period
following such Commercial Operation Date, may, at the Borrower Representative’s
option, be added to actual Consolidated EBITDA for such fiscal quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days (or such shorter time period as may be agreed by the
Administrative Agent in its sole discretion) prior to the delivery of a
Compliance Certificate required by the terms and provisions of Section 6.02 if
Material Project EBITDA Adjustments will be made to Consolidated EBITDA in
determining compliance with Section 7.19, the Borrower Representative shall have
delivered to the Administrative Agent a proposed determination of Material
Project EBITDA Adjustments setting forth (i) the scheduled Commercial Operation
Date for such Material Project and (ii) projections of Consolidated EBITDA
attributable to such Material Project, along with a reasonably detailed
explanation of the basis therefor; and

(b) prior to the date such Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld or delayed) such projections and shall have received such
other information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and

 

31



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA of Parent
and its Subsidiaries for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments).

“Material Restricted Subsidiary” means any Restricted Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” means September 5, 2019, provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Midla” means American Midstream (Midla), LLC, a Delaware limited liability
company.

“Midla Financing” means American Midstream Midla Financing, LLC.

“Midla Financing Holdings” means American Midstream Midla Financing Holdings,
LLC, a Delaware limited liability company.

“Midla Natchez Lateral Debt” means Indebtedness of Midla Financing Holdings,
Midla Financing, Midla and/or MLGT issued or incurred with one or more
commercial banks or other financial institutions to finance or facilitate the
Midla Natchez Lateral Project which Indebtedness may be secured by, in whole or
in part, the assets or property owned or used by Midla Financing Holdings, Midla
Financing, Midla and/or MLGT related to the Midla Natchez Lateral Project and/or
the Equity Interests in Midla Financing Holdings, Midla Financing, Midla and/or
MLGT; provided that, for the avoidance of doubt, the “Midla Natchez Lateral
Debt” shall in all cases, except with respect to such Equity Interests in Midla
Financing Holdings, Midla Financing, Midla and/or MLGT, be non-recourse to the
Loan Parties.

“Midla Natchez Lateral Project” means the construction of the Natchez lateral
off of the “Midla mainline” transportation system owned by Midla.

“MLGT” means Mid Louisiana Gas Transmission, LLC, a Delaware limited liability
company.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each Existing Mortgage, each Post-Closing Mortgage and each
deed of trust, mortgage, leasehold deed of trust and leasehold mortgage
delivered pursuant to Section 6.14, as the case may be, and in each case as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time.

 

32



--------------------------------------------------------------------------------

“Mortgaged Asset” means any asset that is subject to (or is intended to be
subject to) a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower Representative or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
six plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
any Loan Party from a Disposition, less (b) investment banking fees, legal,
advisory, accounting and other professional fees and expenses, and other usual
and customary transaction costs, sales commission, property transfer taxes or
other taxes, in each case only to the extent paid or payable by a Loan Party in
cash and related to such Disposition.

“New Lender” means a Lender that is not a party to the Existing Credit Agreement
immediately prior to the Closing Date.

“NGA” means the Natural Gas Act, as amended, 15 U.S.C. §§ 717-717W.

“NGPA” means the Natural Gas Policy Act of 1978, as amended, 15 U.S.C. §§
3302-3432.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Recourse Debt” means Indebtedness: (a) as to which neither the Parent, the
Borrowers nor any of their Restricted Subsidiaries (i) provides credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or (ii) is directly or indirectly liable as a guarantor
or otherwise, in each case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary that is an obligor on such Indebtedness; (b) no default
with respect to which (including any rights that the holders of the Indebtedness
may have to take enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of Parent, the Borrowers or any of their Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its maturity; and (c) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of Parent, the Borrowers or any of their Restricted Subsidiaries
(other than Equity Interests of Unrestricted Subsidiaries).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Non-Wholly Owned Person” means any Person (regardless of whether such Person
otherwise constitutes a Subsidiary) that is owned jointly by the Parent (or any
of its subsidiaries) and one or more Persons other than the Parent and its
subsidiaries; provided that none of DCP MPOG, EnerTrade or Delta House Sub shall
constitute a Non-Wholly Owned Person for purposes of this Agreement.

 

33



--------------------------------------------------------------------------------

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Notice of Exclusive Control” has the meaning specified in Section 10.08.

“Obligations” means the Secured Hedging Obligations, Secured Cash Management
Obligations, and all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that, the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Okeanos” means Okeanos Gas Gathering Company, LLC, a Delaware limited liability
company.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, limited partnership, joint venture, trust or other form of
business entity, the partnership, limited partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any recipient of a payment to be
made by or on account of any obligation of the Borrowers or any other Loan Party
hereunder or under any other Loan Document, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes, or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or, enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than pursuant an assignment request
by the Borrower Representative under Section 10.13).

 

34



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.

“Panther PSA” means that Asset Sale and Purchase Agreement dated as of August 1,
2015, by and among American Panther, LLC, a Delaware limited liability company,
as buyer, Chevron Pipe Line Company, a Delaware corporation and Chevron
Midstream Pipelines LLC, a Delaware limited liability company, as sellers.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Debt Offering” means unsecured Indebtedness in the form of one or more
issuances of senior unsecured notes issued by one or both of Parent and Finance
Co and Guarantees thereof by any Subsidiary; provided that (i) such Indebtedness
shall (A) not have a scheduled final maturity date, or require any scheduled
amortization or other scheduled payments of principal earlier than six months
after the Maturity Date, (B) have no financial maintenance covenants that are
more restrictive than those in this Agreement, (C) not have covenants or events
of default that, taken as a whole, are more restrictive than those in this
Agreement and (D) not have any mandatory prepayment or redemption provisions
other than prepayments required as a result of a “change of control” or asset
sale or as set forth in clause (iv)(A) below, (ii) no Default or Event of
Default exists or would exist immediately after the issuance of such
Indebtedness, (iii) immediately prior to and after giving effect to the issuance
of such Indebtedness, Parent, Finance Co and the AMID Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.19, (iv) at the option of Parent, 100% of the proceeds of
such Indebtedness may be held by Parent in cash or Cash Equivalents and set
aside in a segregated deposit account to be held in escrow and only released
(A) to be used to redeem or repurchase such Indebtedness in accordance with the
terms and conditions of such Indebtedness or (B) in connection with the
consummation of a Permitted Acquisition, to be applied (in whole or in part as
may be necessary) to facilitate such Permitted Acquisition and (v) no Subsidiary
or other Person that is not also a Guarantor shall guarantee such Indebtedness,
and such guarantee shall be unsecured.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of Parent, dated as of April 25, 2016, as amended or
supplemented by Amendment No. 1 to Fifth Amended and Restated Agreement of
Limited Partnership of Parent, adopted effective as of May 1, 2016, that certain
Amendment No. 2 to Fifth Amended and Restated Agreement of Limited Partnership
of Parent, adopted effective as of October 31, 2016, and that certain Amendment
No. 3 to Fifth Amended and Restated Agreement of Limited Partnership of Parent,
adopted effective as of the Closing Date.

 

35



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower
Representative or any ERISA Affiliate or to which the Borrower Representative or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding six plan
years.

“Perfection Certificate” means a Perfection Certificate substantially in the
form of Exhibit E provided to the Administrative Agent that provides certain
information with respect to the Loan Parties, including information relating to
the Collateral (including real property, pipelines, processing facilities and
equipment) thereof.

“Permitted Acquisition” means each purchase and other acquisition made pursuant
to Section 7.02(g).

“Permitted Investor Group” shall mean ArcLight Capital Partners, LLC, a Delaware
limited liability company, one or more investment funds administered and
managed, directly or indirectly, by ArcLight Capital Partners, LLC and any
Affiliate of ArcLight Capital Partners, LLC or any such investment fund, in each
case excluding portfolio companies of the foregoing.

“Permitted Sale/Leaseback Transactions” means the sale of personal property by a
Person with the intent to lease such personal property as lessee, provided that
the fair market value of all such personal property at any time outstanding
(together with Indebtedness outstanding pursuant to Sections 7.03(f) and (h))
does not exceed the greater of (i) $60,000,000 and (ii) 5% of Consolidated Net
Tangible Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipelines” has the meaning specified in Section 6.14.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the
Borrowers or, with respect to any such plan that is subject to Section 412 or
403 of the Code or Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.

“Plant” means the Burns Point Gas Plant in St. Mary Parish, Louisiana.

 

36



--------------------------------------------------------------------------------

“Plant Operator” means the Person acting as operator of the Plant at any given
time.

“Plant Owners” means those Persons with an ownership interest in the Plant at
any given time.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Mortgages” means, collectively, the deeds of trust, mortgages,
leasehold deeds of trust and leasehold mortgages delivered pursuant to
Section 6.20, in each case as the same may be amended, supplemented, amended and
restated or otherwise modified from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Refinancing” means the occurrence of the Closing Date and the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Parent as prescribed by the Securities Laws.

“Registration Statement” shall mean that certain Form S-1 Registration Statement
No. 333-173191 filed on June 9, 2011, as amended from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, principal
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or the General Partner, as

 

37



--------------------------------------------------------------------------------

applicable, and, solely for purposes of (i) the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
or any other Responsible Officer of a Loan Party or the General Partner,
(ii) the delivery of the certified report pursuant to Section 6.01(b), the
controller or any other Responsible Officer of any Borrower or the General
Partner, and (iii) notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party or the General Partner so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party or the General Partner
designated in or pursuant to an agreement between the applicable Loan Party and
the Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or the General Partner, as applicable, shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party or the General
Partner, as applicable, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party or the General Partner, as
applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent’s stockholders, partners or members (or the
equivalent Person thereof).

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.

“Risk Management Policy” means the risk management policy of the Loan Parties
delivered to the Administrative Agent on or prior to the Closing Date, as the
same may be revised, amended, supplemented, modified or replaced from time to
time in accordance with Section 6.03.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any economic sanction administered or enforced by the United
States government (including the Department of State and OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means all obligations arising from time to
time under Cash Management Agreements entered into from time to time between any
Borrower or any Guarantor and any Cash Management Bank; provided that if such
Cash Management Bank ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Secured Cash Management Obligations shall only include such
obligations to the extent arising from transactions entered into at the time
such counterparty was a Lender hereunder or an Affiliate of a Lender hereunder.

 

38



--------------------------------------------------------------------------------

“Secured Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrowers (or
any of them) or any Guarantor and a Lender Counterparty; provided that (a) if
such Lender Counterparty ceases to be a Lender hereunder or an Affiliate of a
Lender hereunder, Secured Hedging Obligations shall only include such
obligations to the extent arising from transactions entered into at the time
such counterparty was a Lender hereunder or an Affiliate of a Lender hereunder,
and (b) the applicable Lender Counterparty has provided the Administrative Agent
written notice of the existence of such obligations and such transaction must
not otherwise be prohibited under this Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Lender Counterparties to Secured Hedging Obligations, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Documents” means the instruments listed in the Security Schedule
(including, the Guaranty and Collateral Agreement, the Control Agreements and
the Existing Mortgages) and all other security agreements, Mortgages (or
amendments), pledges, deposit instruments, guarantees, financing statements,
continuation statements, extension agreements and similar agreements now,
heretofore, or hereafter delivered by any Loan Party to Collateral Agent in
connection with this Agreement or any transaction contemplated hereby to secure
or guarantee the payment of any part of the Obligations or the performance of
any Loan Party’s other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 1.01(a) hereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its

 

39



--------------------------------------------------------------------------------

debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Acquisition” means a Permitted Acquisition for consideration in
excess of $25,000,000.

“Specified Acquisition Period” means a period, elected by the AMID Borrower by
notice to the Administrative Agent, that commences from the funding date of the
purchase price of a Specified Acquisition and ending on the earliest of (a) the
third quarterly testing date occurring after the consummation of the Specified
Acquisition (b) the date designated by the AMID Borrower as the termination date
of such Specified Acquisition Period, such election to be exercised by the AMID
Borrower delivering notice thereof to the Administrative Agent; or (c) other
than with respect to the Specified Acquisition Period elected for the
acquisition of Delta House, the quarterly testing date on which the AMID
Borrower is in compliance with Section 7.19, such compliance to be determined as
if such period was not a Specified Acquisition Period; provided, following the
election of a Specified Acquisition Period, the AMID Borrower may not elect a
subsequent Specified Acquisition Period until (i) the termination of such
Specified Acquisition Period then in effect and (ii) the Borrower has delivered
at least one Compliance Certificate reflecting compliance with Section 7.19 with
respect to a period of four fiscal quarters ending after the expiration of the
last Specified Acquisition Period. Only one Specified Acquisition Period may be
elected (or deemed elected) with respect to any particular Specified
Acquisition.

“State Pipeline Regulatory Agencies” means, collectively, the Alabama Public
Service Commission, the Office of Conservation of the State of Louisiana, the
Mississippi Public Service Commission, the Tennessee Regulatory Authority, the
Texas Railroad Commission, and any other state or local Governmental Authority
that regulates the production, sale, transportation, processing or fractionating
of natural gas, natural gas liquids, crude oil, refined products or other
petroleum products.

“Subordinated Units” means subordinated units of Parent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of
(a) the economic interests represented by the Equity Interests, (b) the general
partner interests, or (c) the Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent; provided, however, (i) DCP MPOG, (ii) for so long as the Midla
Natchez Lateral Debt is outstanding, Midla Financing Holdings, Midla Financing,
Midla and MLGT, and, (iii) for so long as such entities are non-wholly owned
subsidiaries of Parent, American Panther, Destin, Okeanos and EnerTrade, shall
each be deemed not to be a Subsidiary for purposes of this Agreement and the
other Loan Documents. For the avoidance of doubt, upon the repurchase,

 

40



--------------------------------------------------------------------------------

repayment, defeasance or redemption in full of the Midla Natchez Lateral Debt,
Parent and the Borrowers shall (and shall cause their respective Subsidiaries
to) comply with the provisions of Sections 6.13 and 6.14 with respect to each of
Midla Financing Holdings, Midla Financing, Midla and MLGT to the extent such
Person constitutes a Subsidiary after giving effect to such repurchase,
repayment, defeasance or redemption of the Midla Natchez Lateral Debt.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent under any of the Loan Documents, or any successor
syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means the lesser of (i) $50,000,000 and (ii) 1.5% of
Consolidated Net Tangible Assets.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transmission Bond” means that certain Performance Bond in the amount of
$15,000,000 dated October 31, 2012 by and among High Point Gas Transmission,
LLC, as Principal, Argonaut Insurance Company, as Surety, and Southern Natural
Gas Company, as Obligee, to provide support for certain contractual obligations
of High Point Gas Transmission, LLC to Southern Natural Gas Company.

“Tri-States” means Tri-States NGL Pipeline, L.L.C., a Delaware limited liability
company.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

41



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) as of the Closing Date, each Person listed
on Schedule 1.01(f) and (b) any Subsidiary of the Borrowers acquired or created
after the Closing Date and designated by the Borrower Representative as an
Unrestricted Subsidiary, but only to the extent that: (i) such Subsidiary has no
Indebtedness other than Non-Recourse Debt; (ii) except as permitted by
Section 7.08, such Subsidiary is not party to any agreement, contract,
arrangement or understanding with Parent, any Borrower or any Restricted
Subsidiary of the Parent or any Borrower; (iii) such Subsidiary is a Person with
respect to which none of Parent, the Borrowers nor any of their Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; (iv) such Subsidiary is not a Guarantor and has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of Parent, the Borrowers or any of their Restricted Subsidiaries;
(v) such designation complies with Section 6.19 and (vi) such Subsidiary (A) is
not a Restricted Subsidiary on the Closing Date or (B) has not been designated
as a Restricted Subsidiary under Section 6.19. Any designation of a Subsidiary
of the Parent or a Borrower as an Unrestricted Subsidiary will be evidenced to
the Administrative Agent by a certificate of a Responsible Officer certifying
that such designation complied with the preceding conditions.

“Wilprise” means Wilprise Pipeline Company, L.L.C., a Delaware limited liability
company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

42



--------------------------------------------------------------------------------

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be

 

43



--------------------------------------------------------------------------------

classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent, the Borrowers and their
Restricted Subsidiaries or to the determination of any amount for the Parent,
the Borrowers and their Restricted Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Parent is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Restricted Subsidiary as defined
herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
or the Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to each of
the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Commitment and (iii) the
aggregate Blackwater Outstandings shall not exceed the Blackwater Sublimit.
Within the limits of each Lender’s Commitment (and the Blackwater Sublimit, if
applicable), and subject to the other terms and conditions hereof, each of the
Borrowers may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

44



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s (or the Borrower Representative’s) irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 12:00 p.m. (x) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (y) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
applicable Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 12:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 12:00 p.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the applicable Borrower is requesting a new Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the new Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower (or the Borrower Representative on
its behalf) fails to specify a Type of Committed Loan in a Committed Loan Notice
or if the applicable Borrower (or the Borrower Representative on its behalf)
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the applicable Borrower (or the Borrower
Representative on its behalf) requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable

 

45



--------------------------------------------------------------------------------

Committed Loans, and if no timely notice of a conversion or continuation is
provided by or on behalf of the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by or on
behalf of the applicable Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by or on behalf of
the applicable Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the applicable Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Representative
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower Representative and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of each of the Borrowers or (subject to receipt of all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act that the L/C Issuer has requested)
any Restricted Subsidiary of any Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of

 

46



--------------------------------------------------------------------------------

Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of each of the Borrowers or any Restricted Subsidiary of
any Borrower to the extent such Letters of Credit have not been Cash
Collateralized and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (v) the
Blackwater Outstandings shall not exceed the Blackwater Sublimit, (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the L/C Obligations issued on behalf of the Blackwater
Borrower shall not exceed the Blackwater Sublimit. Each request by the
applicable Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired without
any pending drawing or that have been drawn upon and reimbursed. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue, increase or extend any Letter of Credit,
if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; provided, however, such Letter of Credit may contain
a customary “evergreen” provision for the renewal thereof for additional one
(1) year periods; provided that no such period shall extend beyond the Letter of
Credit Expiration Date unless, on the date which is three (3) months prior to
the Letter of Credit Expiration Date, Cash Collateral has been provided for such
Letter of Credit; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally

 

47



--------------------------------------------------------------------------------

or such Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000 (or such
lesser amount as may be agreed by the L/C Issuer);

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) except for Letters of Credit in support of performance bonds, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder; or

(F) any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers (or
any of them) or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

48



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower (or the Borrower Representative)
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Borrower (or the Borrower Representative).
Such Letter of Credit Application must be received by the L/C Issuer not later
than 12:00 p.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the applicable Borrower (or
the Borrower Representative) shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower (or the Borrower Representative) and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic

 

49



--------------------------------------------------------------------------------

extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrowers
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrowers shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrowers that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Representative and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

50



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
Representative and the Administrative Agent thereof. Not later than 11:00 a.m.
on the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the applicable Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Collateral Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at the Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer and the
subject to Section 2.03(c)(iii), the obligation of the applicable Borrower to
reimburse the L/C Issuer such Unreimbursed Amount shall be deemed satisfied.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

51



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery of a Committed Loan Notice). No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers (or
any of them) or otherwise, including proceeds of Cash Collateral applied thereto
by the Collateral Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the

 

52



--------------------------------------------------------------------------------

circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each applicable Letter of Credit and to
repay each L/C Borrowing, as the context requires, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Parent or any Subsidiary.

The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the applicable Borrower’s (or the Borrower
Representative’s) instructions or other irregularity, the applicable Borrower or
the Borrower Representative will immediately, but in any event, within three
(3) Business Days, notify the L/C Issuer. The applicable Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

53



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and each of the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in this Section 2.03 to
the contrary notwithstanding, the applicable Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the applicable Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the applicable Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each applicable Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not

 

54



--------------------------------------------------------------------------------

provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The applicable Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each applicable Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the applicable Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary of the AMID
Borrower or the Blackwater Borrower, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each of the AMID Borrower and the Blackwater Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Restricted Subsidiary of such Borrower inures to the benefit of such Borrower
and that such Borrower’s business, as the context requires derives substantial
benefits from the businesses of its Restricted Subsidiaries.

(l) Replacement of an Issuing Bank. The L/C Issuer may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, such replaced L/C Issuer and the successor L/C Issuer. The Administrative
Agent shall notify the Lenders of any such replacement of an L/C Issuer. At the
time any such replacement shall become effective, the applicable Borrower shall
pay all unpaid fees accrued for the account of the replaced L/C Issuer pursuant
to this Section 2.03, as the context shall require. From and after the effective
date of such replacement, the successor L/C Issuer shall have all the rights and
obligations of the replaced L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuer, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

55



--------------------------------------------------------------------------------

2.04 Prepayments.

(a) Each of the Borrowers may, upon written notice from the Borrower
Representative to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall be irrevocable except to the extent delivered in connection with a notice
of termination of the Aggregate Commitments pursuant to Section 2.05 that is
conditioned upon the effectiveness of other credit facilities, in which case
such notice of prepayment may be revoked by the applicable Borrower or the
Borrower Representative to the same extent that the notice of termination may be
revoked pursuant to Section 2.05. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower Representative, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) (i) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the AMID Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the AMID Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b)
unless after the prepayment in full of the Loans the

 

56



--------------------------------------------------------------------------------

Total Outstandings exceed the Aggregate Commitments then in effect and (ii) if
for any reason the Blackwater Outstandings at any time exceed the Blackwater
Sublimit, the Blackwater Borrower shall immediately prepay Loans made to the
Blackwater Borrower and/or Cash Collateralize the L/C Obligations arising from
Letters of Credit issued on behalf of the Blackwater Borrower in an aggregate
amount equal to such excess; provided, however, that the Blackwater Borrower
shall not be required to Cash Collateralize the L/C Obligations arising from
Letters of Credit issued on behalf of the Blackwater Borrower pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans made to the
Blackwater Borrower the Blackwater Outstandings exceed the Blackwater Sublimit
then in effect.

(c) Upon the occurrence of any Disposition by Parent or any other Loan Party
which results in the realization of Net Cash Proceeds or any event or
circumstances which results in the realization of Extraordinary Receipts, the
Borrowers shall prepay the Loans by an amount equal to 100% of such Net Cash
Proceeds or Extraordinary Receipts, as applicable, immediately upon receipt
thereof by Parent, the Borrowers or any of their Restricted Subsidiaries,
provided, however, that, at the election of the Borrowers (as notified by the
Borrower Representative to the Administrative Agent on or prior to the date of
receipt of such Net Cash Proceeds or Extraordinary Receipts, as applicable), and
so long as no Default shall have occurred and be continuing, the Parent or such
Loan Party may apply within twelve months after the receipt of such cash
proceeds to reinvest in assets useful in the business of the AMID Borrower or
any of its Restricted Subsidiaries (it being understood (A) such proceeds that
are not reinvested pursuant to this sentence shall constitute Net Cash Proceeds
or Extraordinary Receipts, as applicable, (B) all such proceeds shall constitute
Net Cash Proceeds or Extraordinary Receipts, as applicable, notwithstanding any
investment notice if there is a Default at the time of a proposed reinvestment
and (C) prepayment shall be required with such Net Cash Proceeds or
Extraordinary Receipts, as applicable, promptly after any earlier date on which
the Borrowers have determined not to use such Net Cash Proceeds or Extraordinary
Receipts, as applicable, for any such purpose), and, provided, further, however,
that prepayments of Net Cash Proceeds from Dispositions under this Section
2.04(c) shall not be required until the aggregate amount of unapplied Net Cash
Proceeds exceeds $25,000,000 in the aggregate in any trailing twelve month
period. The provisions of this section do not constitute consent to any
Dispositions by the Parent, the Borrowers or any of their Restricted
Subsidiaries not otherwise permitted hereunder.

(d) Upon the incurrence or issuance by Parent or any other Loan Party of any
Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03), the Borrowers shall prepay the Loans by an
amount equal to 100% of all net cash proceeds received therefrom immediately
upon receipt thereof by such Person.

(e) Each prepayment under this Section 2.04 shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 3.05 as a result of such
prepayment.

(f) In connection with each prepayment pursuant to this Section 2.04, the
Administrative Agent shall have received a prepayment notice in a form
reasonably acceptable to the Administrative Agent (which may include a
prepayment notice on an electronic platform or electronic transmission system),
appropriately completed by a Responsible Officer of the Borrower Representative.

(g) Notwithstanding anything to the contrary herein, the Aggregate Commitments
shall not be permanently reduced by any mandatory prepayments required by this
Section.

 

57



--------------------------------------------------------------------------------

2.05 Termination or Reduction of Commitments.

(a) The Borrower Representative may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 p.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower Representative shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Letter of Credit Sublimit shall be automatically reduced by
the amount of such excess, and (v) if, after giving effect to any reduction of
the Aggregate Commitments, the Blackwater Sublimit exceeds the amount of the
Aggregate Commitments, such Blackwater Sublimit shall be automatically reduced
by the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination, provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(b) The Blackwater Borrower may, upon notice from the Borrower Representative to
the Administrative Agent, terminate the Blackwater Sublimit, or from time to
time permanently reduce the Blackwater Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Blackwater Borrower shall
not terminate or reduce the Blackwater Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Blackwater Outstandings would
exceed the Blackwater Sublimit, and (iv) if the Blackwater Sublimit is reduced
to zero, the Blackwater Borrower shall cease to be a Borrower hereunder. A
termination of the Blackwater Sublimit pursuant to this Section 2.05(b) shall
not, in and of itself, result in a reduction of the Aggregate Commitments. The
Lenders authorize the Administrative Agent to enter into all amendments and
modifications to this Agreement that are reasonably required to appropriately
effect any termination of the Blackwater Sublimit pursuant to this Section
2.05(b) and the removal of the Blackwater Borrower as a Borrower in connection
therewith.

 

58



--------------------------------------------------------------------------------

2.06 Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of its Committed Loans outstanding
on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any Obligation is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(ii) While any Event of Default exists and is continuing (and, other than with
respect to an Event of Default under Section 8.01(a)(i), if requested by the
Required Lenders), each Borrower shall pay interest on the principal amount of
all its outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

59



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.09 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including when the Base
Rate is determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, the Borrowers or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by Parent
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Total Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to Parent or the Borrowers under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid by such Borrower for such period
over the amount of interest and fees actually paid by such Borrower for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.07(b) or under Article VIII. The Borrowers’ respective obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.

2.10 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect

 

60



--------------------------------------------------------------------------------

to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such

 

61



--------------------------------------------------------------------------------

interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Borrowing. Any
payment by any Borrower shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower (or
the Borrower Representative) prior to the time at which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

62



--------------------------------------------------------------------------------

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower Representative or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Increase in Commitments.

(a) Request for Increase. Provided no Default exists and is continuing, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower Representative may from time to time after the Closing Date,
request an increase in the Aggregate Commitments (each an “Incremental
Commitment”), on the same terms (including as to pricing) and secured on a pari
passu basis by the same Collateral as the Commitments in

 

63



--------------------------------------------------------------------------------

effect on the Closing Date, by an amount (for all such requests) not exceeding
$200,000,000; provided that any such request for an increase shall be in a
minimum amount of $20,000,000 (other than requests for the entire remaining
amount). At the time of sending such notice, the Borrower Representative (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees (in its sole discretion)
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. No Lender shall be required to participate in any
increase in the Aggregate Commitments.

(c) Notification by Administrative Agent; Additional Lenders. Within five
(5) Business Days following such time period, the Administrative Agent shall
notify the Borrower Representative and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower
Representative may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower
Representative shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower Representative and the Lenders of the final
allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower Representative shall deliver to the Administrative Agent
a certificate of the Borrowers dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower Representative (i) certifying and attaching the resolutions adopted by
the board of the General Partner approving or consenting to such increase (and
certifying either (A) that the approval or consent of each other Loan Party is
not required or (B) that each other Loan Party has approved or consented to such
increase, attaching copies of any resolutions adopted by such Loan Parties not
previously delivered to the Administrative Agent evidencing such approval or
consent), and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (except for
such representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (except for such representations and
warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a)

 

64



--------------------------------------------------------------------------------

and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists and is continuing, and (C) the financial covenants contained in
Section 7.19 are satisfied on a pro forma basis after giving effect to any
incremental Borrowing associated with such increase and for the most recent
determination period. The applicable Borrower shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Collateral Agent or
the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, the applicable Borrower shall immediately Cash Collateralize the then
Outstanding Amount of such L/C Borrowing or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall immediately Cash Collateralize the then Outstanding
Amount of such L/C Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent or the L/C
Issuer, the applicable Borrower shall deliver to the Collateral Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. Each of the
Borrowers and the Parent, and to the extent provided by any Defaulting Lender,
such Lender, hereby grants to (and subjects to the control of) the Collateral
Agent, for the benefit of the Secured Parties, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Collateral Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the applicable Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Collateral Agent,
pay or provide to the Collateral Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Collateral Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

65



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower Representative, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the L/C Issuer against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists and is continuing, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court

 

66



--------------------------------------------------------------------------------

of competent jurisdiction obtained by such Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.15(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and no Borrower shall be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and is continuing; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent

 

67



--------------------------------------------------------------------------------

otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. For purposes of this Section 3.01, the term “Laws” includes FATCA.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrowers or any Guarantor hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require a
Borrower, a Guarantor or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Borrower, Guarantor or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If any Borrower, any Guarantor or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) such Borrower, Guarantor or the Administrative Agent shall withhold or make
such deductions as are determined by such Borrower or the Administrative Agent
to be required, (B) such Borrower, Guarantor or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower or Guarantor shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay or cause to be paid any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

(c) Indemnification by the Borrowers. (i) Without limiting the provisions of
subsection (a) or (b) above, any applicable Borrower and any applicable
Guarantor shall, and each does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower, such Guarantor or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto,

 

68



--------------------------------------------------------------------------------

whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability and reasonably
detailed calculations therefore delivered to the Borrower Representative by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against the Borrowers or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrowers or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (d). The agreements in this
subsection (d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(e) Evidence of Payments. Upon request by the Borrower Representative or the
Administrative Agent, as the case may be, after any payment of Taxes by the
applicable Borrower (or applicable Guarantor) or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the applicable Borrower
(or applicable Guarantor or the Borrower Representative on any of their behalf)
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower Representative, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower
Representative or the Administrative Agent, as the case may be.

(f) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower Representative and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower Representative or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding

 

69



--------------------------------------------------------------------------------

or deduction, and (C) such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrowers pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrowers are
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower Representative and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Representative or the Administrative Agent
as will enable the Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower
Representative and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Representative or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
or any subsequent version thereof or successor thereto, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent version thereof or successor thereto,

(III) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent version thereof or successor thereto, and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of either of
the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or any subsequent version thereof or successor thereto, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.

 

70



--------------------------------------------------------------------------------

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers (or any applicable Guarantor) and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower Representative and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower Representative, any Borrower, any applicable Guarantor or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section, it
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses

 

71



--------------------------------------------------------------------------------

incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each of the
Borrowers, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrowers or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative and Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case, until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the applicable Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender made to such
Borrower to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately (without regard to satisfaction of any condition to conversion
contained elsewhere herein, including, but not limited to Section 3.05), if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the applicable Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines

 

72



--------------------------------------------------------------------------------

that (i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan (in each case with respect to clause (a)(i)
above, “Impacted Loans”), or (b) the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower Representative and each Lender. Thereafter,
(x) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, either of the Borrowers or the Borrower Representative may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein
(without regard to satisfaction of any condition to conversion contained
elsewhere herein, including, but not limited to Section 3.05). Notwithstanding
the foregoing, if the Administrative Agent has made the determination described
in clause (a)(i) of this section, the Administrative Agent, in consultation with
the Borrower Representative and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower Representative that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
Representative written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject the Administrative Agent, any Lender or the L/C Issuer to any tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any

 

73



--------------------------------------------------------------------------------

participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Administrative Agent, such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or continuing or maintaining any Eurodollar
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the applicable Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, the methodology for the calculations and
the calculations thereof prepared in good faith, in reasonable detail and
delivered to the Borrower Representative shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not

 

74



--------------------------------------------------------------------------------

constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
or the L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The applicable Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurodollar funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan made to such Borrower
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower Representative
shall have received at least 10 Business Days’ prior written notice (with a copy
to the Administrative Agent) of such additional interest from such Lender which
notice shall include the amount of such costs, the methodology for the
calculation and the calculation thereof. If a Lender fails to give notice 10
Business Days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan made to
such Borrower other than a Base Rate Loan on the date or in the amount notified
by the applicable Borrower or the Borrower Representative; or

(c) any assignment of a Eurodollar Rate Loan made to such Borrower on a day
other than the last day of the Interest Period therefor as a result of a request
by the applicable Borrower or the Borrower Representative pursuant to
Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

75



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by such Lender to a particular Borrower at the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 3.06, or if any Lender gives a notice pursuant to Section 3.02, the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival. Each Borrower’s respective obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s (or Collateral Agent’s, as appropriate) receipt
of the following, each of which shall be originals, telecopier or electronic
copies (followed promptly by originals) unless otherwise specified, to the
extent applicable, each properly executed by a Responsible Officer of the
signing Loan Party (or a Responsible Officer of the General Partner signing on
behalf of such Loan Party, as applicable), each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

(i) counterparts of this Agreement, the Perfection Certificate and the Guaranty
and Collateral Agreement along with properly executed counterparts from each
other Person party thereto including, in respect of this Agreement, Lenders with
aggregate Commitments hereunder representing at least a majority of the
Aggregate Commitments, such Lenders to include each New Lender and each
Increasing Lender, and, in respect of the Guaranty and Collateral Agreement,
each member of the JPE Group that would be required to become a Guarantor
pursuant to Section 6.13;

 

76



--------------------------------------------------------------------------------

(ii) each Note requested pursuant to Section 2.10;

(iii) each Security Document listed in the Security Schedule (except for those
Security Documents and related deliverables identified in Schedule 6.20, which
are to be delivered post-closing), together with, if applicable:

(A) certificates representing any certificated equity interests pledged therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the debt pledged
therein, if any, indorsed in blank;

(B) copies of all Uniform Commercial Code, judgment and tax lien searches with
respect to personal property Collateral, together with copies of the financing
statements (or similar documents) disclosed by such searches, and accompanied by
evidence that any Liens indicated in any such financing statement that are not
permitted by Section 7.01 have been or contemporaneously will be released or
terminated (or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent), and all proper financing statements, duly prepared for filing
under the Uniform Commercial Code necessary in order to perfect the Liens
created under the Security Documents (in the circumstances and to the extent
required under such Security Document), covering the Collateral of the Loan
Parties described in the Security Documents;

(C) with respect to all real property interests other than Excluded Real
Property, (i) a Federal Emergency Management Agency standard life of loan Flood
Hazard Determination with respect to any such property on which any Building or
Manufactured Mobile Home is located and (ii) if required, with respect to any
real property located in a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency on which any Building or
Manufactured Mobile Home (other than Excluded Real Property) are located, each
of the following (y) notices to (and confirmations of receipt by) the Borrowers
as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (z) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by the National
Flood Insurance Reform Act of 1994 or as otherwise required by Flood Insurance
Regulations or as reasonably requested by the Administrative Agent;

 

77



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents, agreements and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each of the Borrowers and each Guarantor is validly existing,
in good standing and qualified to engage in business in each jurisdiction
required by Section 5.01;

(vi) favorable opinions of Andrews Kurth LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender, as
to such matters concerning the Loan Parties, the Loan Documents and the
transactions contemplated hereby as the Administrative Agent may request and
favorable opinions of special counsel to the Loan Parties in each of the
following jurisdictions (i) Alabama, (ii) Louisiana, (iii) Nevada, (iv)
Maryland, (v) Georgia, and (vi) Oklahoma, in each case, addressed to the
Administrative Agent, the Collateral Agent and each Lender;

(vii) at least five (5) days prior to the Closing Date, all documentation and
other information with respect to the Loan Parties required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including without limitation the Act;

(viii) a certificate of a Responsible Officer of the Borrower Representative
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by any Loan Party and
the validity against any such Loan Party of the Loan Documents and the
Acquisition Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(ix) [Reserved];

(x) a certificate signed by a Responsible Officer of the Borrower Representative
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including certificates of
insurance, naming the Collateral Agent, on behalf of the Lenders, as loss payee
and as an additional insured, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral;

 

78



--------------------------------------------------------------------------------

(xii) evidence and documentation (including payoff letters and lien releases)
satisfactory to the Administrative Agent that, prior to or substantially
concurrently with the Closing Date, each of (A) the Refinancing and (B) the JPE
Payoff has occurred, in each case, in a manner and pursuant to documentation
satisfactory to the Administrative Agent in its reasonable discretion;

(xiii) a certificate from the principal financial officer of the Borrower
Representative, in substantially the form of Exhibit F hereto, attesting to the
Solvency of the Loan Parties on a consolidated basis after giving effect to the
transactions contemplated by this Agreement; and

(xiv) a certificate from a Responsible Officer of the Borrower Representative
(A) attaching forecasts, in form reasonably satisfactory to the Administrative
Agent and the Lenders, of income statements for each of the fiscal years ending
December 31, 2017 through December 31, 2019 after giving pro forma effect to the
Acquisition; and (B) certifying that such forecasts were prepared in good faith
on the basis of assumptions believed to be reasonable when made.

(b) Other than as permitted by Section 7.03, after giving effect to the
transactions contemplated hereby, no third-party indebtedness for borrowed money
of Parent, the Borrowers or any of their Restricted Subsidiaries shall remain
outstanding as of the Closing Date other than Indebtedness incurred pursuant to
this Agreement.

(c) Since December 31, 2016 there shall not have occurred any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(d) Except as disclosed on Schedule 5.06, there shall be no (i) actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrowers,
threatened in writing or (ii) ongoing, pending or threatened investigation known
to the Borrowers, in each case, in any court or conducted before or by any
arbitrator or Governmental Authority, by or against Parent or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or the extensions of credit contemplated hereby, or (b) either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect.

(e) Any fees required to be paid by the Borrowers, as applicable, to the
Administrative Agent and the Lenders on or before the Closing Date in accordance
with the Fee Letter or any other Loan Document shall have been paid (including
reasonable legal fees).

(f) The Administrative Agent shall have received certification and other
evidence, in form and substance reasonably satisfactory to it, that the
Acquisition has occurred prior to (or substantially simultaneously with) the
Closing Date in accordance with the Acquisition Documents and applicable Laws.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be

 

79



--------------------------------------------------------------------------------

satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) No Material Adverse Effect shall have occurred, and no event or circumstance
shall have occurred that could reasonably be expected to cause a Material
Adverse Effect, relating to the consolidated financial condition or business of
the Loan Parties since the date of the date of the most recent financial
statements delivered pursuant to Section 4.01(a)(ix) or Section 6.01, as
applicable.

(d) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by either of the Borrowers shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), (c) and (d) have been satisfied on and as of the date of
the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of Parent and each Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the L/C Issuer and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing under the Laws

 

80



--------------------------------------------------------------------------------

of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business in
which it is currently engaged and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate the terms of any of such Person’s Organization
Documents; (b) result in the creation of any Lien other than the Liens created
pursuant to the Loan Documents, require any payment to be made under, or violate
(i) any material Contractual Obligation to which such Person is a party or by
which it or any of its properties is bound or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. Except as set forth on Schedule
5.03 hereof, no material approval, consent, exemption, authorization, permit,
certificate, license, concession, grant, franchise or other authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person (each, an “Approval”) is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, (b) the recordings and
filings to be made concurrently herewith or promptly following the Closing Date
as required by the Security Documents or (c) the consummation of the
Refinancing.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by or on behalf
of each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other Laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Parent and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

81



--------------------------------------------------------------------------------

(b) To the best knowledge of Parent, the Borrowers and their consolidated
Restricted Subsidiaries and unless otherwise disclosed on Schedule 5.05, as of
the Closing Date, none of Parent, the Borrowers nor any of their Restricted
Subsidiaries have any material indebtedness or other liabilities, direct or
contingent, including liabilities for taxes, material commitments and
Indebtedness, not disclosed in the Audited Financial Statements.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower Representative, threatened in writing or any ongoing, pending or
threatened investigation known to the Borrowers, in each case, in any court or
conducted before or by any arbitrator or Governmental Authority, by or against
Parent or any of its Subsidiaries or against any of their properties or revenues
that (a) purport to affect or pertain to the Refinancing, this Agreement or any
other Loan Document, or the extensions of credit contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. The Borrowers and each of their Restricted
Subsidiaries has good defensible title to, or valid leasehold interests in, all
their material real property except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for their intended purposes or defects in title that
individually or in the aggregate, could not reasonably be expect to have a
Material Adverse Effect. The property of Parent, the Borrowers and their
Restricted Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

5.09 Environmental Compliance. Except as disclosed in Schedule 5.09 or matters
that could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect:

(a) each of the Borrowers and their respective Restricted Subsidiaries have
complied with all Environmental Laws, and are in compliance with all
Environmental Laws;

(b) all facilities and property owned, leased, licensed or operated by the
Borrowers or any Restricted Subsidiary are in compliance with all Environmental
Laws;

(c) to the knowledge of the Parent, Borrowers or any Restricted Subsidiary after
due inquiry and investigation, there have been no material unresolved and
outstanding past, and there are no material pending or threatened:

(i) claims, complaints, notices or requests for information received by Parent,
Borrowers or any Restricted Subsidiary with respect to any Environmental Law,
including any alleged violation thereof, or

(ii) written complaints, written notices or written inquiries to Parent,
Borrowers or any Restricted Subsidiary regarding potential liability of Parent,
Borrowers or any Restricted Subsidiary under any Environmental Law; and

(d) to the knowledge of the Parent, Borrowers or any Restricted Subsidiary after
due inquiry and investigation, no conditions exist at, on or under any property
now or previously owned or leased by Parent, Borrowers or any Restricted
Subsidiary which, with the passage of time, or the giving of notice or both,
could reasonably be expected, individually or in the aggregate, to give rise to
liability under any Environmental Law.

 

82



--------------------------------------------------------------------------------

5.10 Insurance. The properties of Parent, the Borrowers and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Parent, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Parent, the
Borrowers or the applicable Restricted Subsidiary operates.

5.11 Taxes. Except as set forth on Schedule 5.11, Parent, the Borrowers and
their Restricted Subsidiaries have filed or have obtained extensions for filing,
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against Parent, the Borrowers or any
Restricted Subsidiary or any of their properties that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Restricted Subsidiary
thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower Representative,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower Representative and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 or 403 of the
Code or Section 302 or 303 of ERISA, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code or
Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower
Representative, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

(c) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Borrower Representative nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower
Representative and each ERISA Affiliate have met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the “funding target attainment percentage” (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower Representative
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower Representative nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower Representative nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Closing Date and as of the date
of the most recently delivered Compliance Certificate, each of Parent and the
Borrowers has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, as supplemented, updated or otherwise modified in
accordance with Section 6.02(a), and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens other than Liens not prohibited by
Section 7.01. As of the Closing Date and as of the date of the most recently
delivered Compliance Certificate, each of Parent and the Borrowers has no equity
investments in any other corporation, entity or business venture other than
those specifically disclosed in Part (b) of Schedule 5.13, as supplemented,
updated or otherwise modified in accordance with Section 6.02(a). As of the
Closing Date and as of the date of the most recently delivered Compliance
Certificate, Schedule 5.13, as supplemented, updated or otherwise modified in
accordance with Section 6.02(a), identifies each Subsidiary by its state of
organization and its organizational identification number.

5.14 Margin Regulations; Investment Company Act. None of Parent, the Borrowers
nor any of their Restricted Subsidiaries is engaged and none of the foregoing
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. None of the proceeds of any of the Credit Extensions
hereunder will be used by Parent, the Borrowers or any of their Subsidiaries to
purchase or carry margin stock (within the meaning of Regulation U issued by the
FRB). None of the Borrowers, Parent, any Person Controlling the Borrowers or
Parent, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

84



--------------------------------------------------------------------------------

5.15 Disclosure. The Borrower Representative or the Borrowers have made
available to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and has disclosed all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any misstatement of material fact as of
the date such information was furnished or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading with respect to Parent,
the Borrowers and their Restricted Subsidiaries and their operations, business
and properties, taken as a whole; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.16 Compliance with Laws.

(a) Except as disclosed on Schedule 5.16, each of Parent, the Borrowers and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Borrower and each Restricted Subsidiary thereof have obtained
and maintained all Approvals necessary pursuant to applicable Law to construct,
own, maintain and operate the business in which it is currently engaged,
including all properties, facilities and equipment associated therewith, and
(ii) all such Approvals are in full force and effect and to the knowledge of the
Borrowers, are not subject to any administrative or judicial proceeding that
could result in modification, termination or revocation thereof.

5.17 Intellectual Property; Licenses, Etc. Parent, the Borrowers and their
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the present operation of their respective
businesses, without known conflict with the rights of any other Person, except
where the failure to do so could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the best
knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Parent, the Borrowers or any Restricted
Subsidiary infringes upon any IP Rights held by any other Person in any material
respect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrowers, threatened in writing, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

5.18 Material Contracts. Schedule 5.18 sets forth an accurate and complete list
of all Material Contracts (including all amendments thereto) in effect on or as
of the Closing Date to which Parent, the Borrowers or any Restricted Subsidiary
thereof is a party or is bound (other than the Loan Documents). Complete copies
of such documents have been made available to the Administrative Agent (or will
be made available to the Administrative Agent upon its written request). All
Material Contracts are in full force and effect and have not been terminated
(except any such Material Contract that has expired by its terms) and neither
Parent, the Borrowers nor any Restricted Subsidiary thereof is in default
thereunder, and to the best knowledge of the Borrowers, there is no uncured
default by any counterparty thereto except, in each case, to the extent such
termination, non-enforceability or default, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Each
Material Contract is currently in the name of, or has been assigned to, Parent,
the Borrowers or a Restricted Subsidiary thereof (with the consent or acceptance
of each other party thereto if and to the extent that such consent or acceptance
is required thereunder), except to the extent the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.19 Labor Disputes and Acts of God. Neither the businesses nor the properties
of any Loan Party are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty, that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect
(except to the extent such event is covered by insurance sufficient to ensure
that, upon application of the proceeds thereof, no Material Adverse Effect could
reasonably be expected to occur).

5.20 Solvency. Upon giving effect to the execution of this Agreement and the
other Loan Documents by the Borrowers and each Guarantor that is a party
thereto, the consummation of the transactions contemplated hereby and thereby,
the Borrowers and each Restricted Subsidiary, on a consolidated basis, will be
Solvent.

5.21 Security Documents.

The provisions of the Security Documents are (or when delivered will be)
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for
(i) filings completed prior to the Closing Date or after such Closing Date in
accordance with Section 6.20 and (ii) appropriate filings or recordings in the
appropriate offices as required under applicable Laws and as contemplated hereby
and other actions required by the Security Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.22 State and Federal Regulation.

(a) The Interstate Pipeline comprising a portion of the Collateral are subject
to regulation by the FERC under the NGA, NGPA, ICA, and EPAct 2005. With respect
to the Interstate Pipelines, (a) the rates on file with the FERC are just and
reasonable pursuant to the EPAct 2005 and (b) no provision of the tariff
containing such rates is unduly discriminatory or preferential. Except as set
forth on Schedule 5.22(a), none of the Borrowers nor any of their

 

86



--------------------------------------------------------------------------------

respective Restricted Subsidiaries that now owns or has owned an interest in the
Interstate Pipelines has been within the past three (3) years or is the subject
of complaint, investigation or other proceeding regarding their respective rates
or practices with respect to the Interstate Pipelines that, individually or in
the aggregate, could result, if adversely determined to the position or interest
of the Borrowers or any of their respective Restricted Subsidiaries, in a
Material Adverse Effect.

(b) Certain Intrastate Pipelines that comprise a portion of the Collateral are
subject to regulation by one or more State Pipeline Regulatory Agencies. The
Borrowers and each of their respective Restricted Subsidiaries that owns
pipelines or conducts pipeline operations has followed prudent practice in the
Hydrocarbon transportation, processing and distribution industries, as
applicable, regarding the setting of rates for services provided and the
implementation of such rates. The rates charged by each Borrower and its
applicable Restricted Subsidiaries with respect to the Intrastate Pipelines
provide no more than fair return on the aggregate value of the property used to
render services on the Intrastate Pipelines, and no such party uses, charges,
imposes or implements, or has previously done any of the foregoing, in a
discriminatory manner. Except as set forth on Schedule 5.22(b), none of the
Borrowers nor any of their respective Restricted Subsidiaries that owns any
interest in, or operates any of the Intrastate Pipelines has been within the
past three (3) years or is the subject of complaint, investigation or other
proceeding by any Governmental Authority regarding their respective rates or
practices with respect to the Intrastate Pipelines that, individually or in the
aggregate, could result, if adversely determined to the position or interest of
the Borrowers or any of their respective Restricted Subsidiaries, in a Material
Adverse Effect.

(c) Each Borrower and each of its applicable Restricted Subsidiaries is in
compliance with all rules regulations and orders of the FERC and all State
Pipeline Regulatory Agencies applicable to its property, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.23 OFAC.

None of the Parent, Borrowers, any of their respective Subsidiaries, or, to such
party’s knowledge, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

5.24 Anti-Corruption Laws.

The Parent, Borrowers and their Subsidiaries have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.25 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

5.26 Integral Buildings. As of the Closing Date and as of the date of the most
recently delivered Compliance Certificate (or, if later, the most recent date
that the Administrative Agent has approved a new Schedule 5.26 pursuant to
Section 6.21), Schedule 5.26, as supplemented,

 

87



--------------------------------------------------------------------------------

updated or otherwise modified in accordance with Section 6.02(a) and
Section 6.21, sets forth a complete and accurate list of each location on which
an Integral Building is located including (a) the street address (or other
description reasonably acceptable to the Administrative Agent) of such location,
and (b) such other information that the Administrative Agent (on behalf of
itself or any Lender) may reasonably request to be able to confirm compliance
with the Flood Insurance Regulations.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Parent and the Borrowers shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.04) cause each
Restricted Subsidiary (or, in the case of the covenants set forth in Sections
6.08, 6.09, 6.10, 6.15 and 6.18, each Subsidiary) to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Parent, a consolidated balance sheet of Parent, the Borrowers and
their Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations and cash flows and consolidated
partners’ capital (or other form of owners’ equity) for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) an attestation report of such Registered Public
Accounting Firm as to the Parent’s internal controls pursuant to Section 404 of
Sarbanes-Oxley that does not identify any material weaknesses or scope
limitations, other than (1) scope limitations related to acquisitions by Parent,
the Borrowers or the Subsidiaries that are effected during the period covered by
the attestation report or (2) material weaknesses or scope limitations to which
the Required Lenders do not object; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Parent, commencing
with the fiscal quarter ending March 31, 2017, a consolidated balance sheet of
Parent, the Borrowers and their Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations and cash
flows for such fiscal quarter and for the portion of Parent’s fiscal year then
ended (or, in the case of the statement of cash flows, solely the portion of
Parent’s fiscal year then ended), and the consolidated partners’ capital (or
other form of owners’ equity) for the portion of the Parent’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated

 

88



--------------------------------------------------------------------------------

statements to be certified by a Responsible Officer of the General Partner as
fairly presenting in all material respects the financial condition, results of
operations, partners’ capital and cash flows of Parent, the Borrowers and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clauses (a) and (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the General Partner (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), including in such Compliance Certificate
(i) during any period in which an Immaterial Subsidiary exists, a reasonably
detailed calculation in form and substance reasonably satisfactory to the
Administrative Agent of such Immaterial Subsidiary’s share of the Consolidated
Net Tangible Assets and Consolidated EBITDA, (ii) a certification that each of
the representations and warranties set forth in Section 5.13 and Section 5.26
are true and correct as of such date after giving effect to any supplemented,
updated or otherwise modified Schedule 5.13 and/or Schedule 5.26 included in
such Compliance Certificate but subject to the rights of the Administrative
Agent set forth in Section 6.21, and (iii) a certification as to compliance with
Section 6.08;

(b) promptly upon their becoming available, and in any event within 10 Business
Days after receipt thereof by any Loan Party or any Restricted Subsidiary
thereof, true and correct copies of all material reports, forms and notices
filed with or received from the FERC, any State Pipeline Regulatory Agency or
any similar Governmental Authority concerning the regulation of any material
portion of the property constituting Collateral hereunder and which describe
matters which could reasonably be expected to have a Material Adverse Effect;

(c) promptly after receipt thereof, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
equivalent body or the audit committee of the board of directors) of the
Borrowers, Parent or the General Partner by independent accountants in
connection with the accounts or books of the Parent, any Borrower or any
Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the owners of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

89



--------------------------------------------------------------------------------

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities in excess of the Threshold
Amount of any Loan Party or any Restricted Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Administrative Agent pursuant to Section 6.01 or
any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each written notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof that
could reasonably be expected to cause a Material Adverse Effect;

(g) promptly after the assertion in writing thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law that could reasonably be
expected to have a Material Adverse Effect;

(h) promptly upon the occurrence thereof, notice of any acquisition or
divestiture by Parent, the Borrowers or any of its Restricted Subsidiaries of
any assets or properties in excess of $25,000,000;

(i) promptly upon its becoming available, copies of all written notices or
documents received by the Borrowers or any other Loan Party pursuant to any
Material Contract alleging a material default or nonperformance by such Person
thereunder or terminating or suspending any such Material Contract;

(j) as soon as available, and in any event prior to the later of (i) 60 days
after the end of each fiscal year and (ii) 30 days after the regularly scheduled
board meeting of the board of directors (or equivalent body) of Parent, a
financial plan for Parent (in form reasonably satisfactory to the Administrative
Agent), prepared or caused to be prepared by a Responsible Officer of the
General Partner, setting forth for the then calendar year and financial
projections for Parent, such projections certified by Responsible Officer of the
General Partner as being based on reasonable estimates and assumptions taking
into account all facts and information known (or reasonably available to the
Parent, any Borrower or any of their Restricted Subsidiaries) by such
Responsible Officer; and

(k) promptly, such additional information regarding the Collateral or the
business, financial, legal or corporate affairs of Parent or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) or Section 6.02(b) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Parent posts such documents, or provides a link thereto on Parent’s
website on the Internet at the website address listed on Schedule 10.02 or

 

90



--------------------------------------------------------------------------------

http://www.sec.gov, or (ii) on which such documents are posted on Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which any Borrower
(or Borrower Representative on its behalf) provides to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents
(delivery of the Compliance Certificates required to be delivered pursuant to
Section 6.02(a) also being deemed delivered on such date if included within such
electronic mail under this clause (iii)); provided, the Borrower Representative
shall upon the request of the Administrative Agent provide to the Administrative
Agent paper copies of any such electronically delivered Compliance
Certificates); provided further, that the Borrower Representative shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents pursuant to clause (i) or (ii) above and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents, and the Administrative Agent hereby agrees that it shall use
reasonable commercial efforts to post such documents received pursuant to this
clause (iii) on each Borrower’s behalf to a commercial, third-party or other
website sponsored by the Administrative Agent and notify the Lenders of such
posting. Except as expressly provided in the foregoing clause (iii) the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials,
projections and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that so long as the Parent is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers, Parent or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

91



--------------------------------------------------------------------------------

6.03 Risk Management Policy. Keep the Risk Management Policy in full force and
effect, and in accordance therewith, conduct its business in compliance with the
Risk Management Policy. The Parent or the Borrower Representative shall provide
at least five (5) Business Days prior written notice to the Administrative Agent
of any proposed amendment, modification, supplement or other change to such Risk
Management Policy that is materially adverse to the interests of the
Administrative Agent and the Lenders, which proposed amendment, modification,
supplement or other change must receive the approval of the Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed) if
relating to the modifications to credit limits or open or stop loss position
limits or contract or commodity traded limits. Failure of the Administrative
Agent to respond to any proposed amendment, modification, supplement or other
change in writing setting forth its reasons for disapproval within ten
(10) Business Days of receipt of such written notice from the Parent or the
Borrower Representative shall be deemed to be approval of such proposed
amendment, modification, supplement or other change by the Administrative Agent.
The Parent or the Borrower Representative shall provide to the Administrative
Agent (for distribution to the Lenders, including, without limitation, if
requested by a Lender, through posting on the Platform), within ten (10) days of
the effectiveness of any such amendment, modification, supplement or other
change that is materially adverse to the interests of the Administrative Agent
and the Lenders, such revised Risk Management Policy in its entirety. Each
Borrower agrees that upon request by the Administrative Agent, from time to
time, Parent, the Borrower Representative and the Administrative Agent will
review and evaluate the Risk Management Policy.

6.04 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Event of Default, or any Default of which the
Parent, any Borrower or any of their Restricted Subsidiaries has knowledge;

(b) the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect, promptly after the Parent, any Borrower or any of their
Restricted Subsidiaries, after due and prompt investigation, conclude that such
event could reasonably be expected to have such a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices adopted by Parent or any Subsidiary, including any determination by
the Borrowers referred to in Section 2.09(b); and

(e) of the occurrence of any casualty event affecting property with a fair
market value in excess of 1.5% of Consolidated Net Tangible Assets.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the General Partner or the Borrower Representative
setting forth details of the occurrence referred to therein and stating what
action the Parent has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.04(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

92



--------------------------------------------------------------------------------

6.05 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent, any Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by Law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent, any Borrower or their Restricted Subsidiaries;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, except where the failure to make such payment
will not result in a Material Adverse Effect.

6.06 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action it deems necessary in its
reasonable business judgment, to maintain all rights, privileges, permits,
licenses and franchises necessary for the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.08 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, adequate insurance with
respect to its properties (including properties that are subject to a mortgage
or deed of trust) and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing (a) for payment of losses, when applicable,
to the Collateral Agent as its interests may appear, (b) that such policies may
not be canceled or reduced or affected in any material manner for any reason
without 30 days prior notice (or such shorter period of time that the
Administrative Agent may agree to in its sole discretion or as may be required
by applicable Laws) to the Collateral Agent, and (c) for any other matters
specified in any applicable Security Document or which the Collateral Agent may
reasonably require. With respect to properties that are subject to a mortgage or
deed of trust and on which any Integral Buildings constituting Collateral are
located, the Borrowers (or the Borrower Representative on any of their behalf)
will and will cause Parent and its Subsidiaries to (i) furnish to the
Administrative Agent (for posting to the Lenders) written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area

 

93



--------------------------------------------------------------------------------

promptly upon any Borrower’s having knowledge of such redesignation, and
(ii) otherwise comply with the Flood Insurance Regulations. In addition, to the
extent Parent or any Subsidiary fails to obtain or maintain satisfactory flood
insurance required pursuant to the preceding sentence with respect to any
relevant property, the Administrative Agent shall be permitted, in its sole
discretion, and, at the direction of the Required Lenders, shall obtain forced
placed insurance at the Borrowers’ expense to ensure compliance with any
applicable flood insurance laws or Flood Insurance Regulations

6.09 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.10 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Parent, the Borrowers or such Restricted Subsidiary, as the case may
be.

6.11 Inspection Rights. Upon reasonable advance notice to the Borrower
Representative, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
at their own risk (to the extent accompanied by a representative of the
Borrowers or applicable Restricted Subsidiary and subject to any terms of any
applicable easement), to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours; provided, however, that if no Event of Default
exists such audits shall be limited to once each fiscal year and no Borrower
shall be obligated to reimburse the Administrative Agent for such audits more
than once each fiscal year.

6.12 Use of Proceeds. Use the proceeds of the initial Credit Extension for the
Refinancing and for the payment of fees and expenses relating thereto and to
this Agreement, and use the proceeds of any Credit Extensions for working
capital, acquisitions, Capital Expenditures, and other general company purposes
not in contravention of any Law or of Section 7.18 or any other provision of any
Loan Document; provided that, in no event shall the proceeds of any Credit
Extensions be used to fund any portion of the Acquisition.

6.13 Additional Guarantors. At any time that (a) any Person other than Bamagas
or any Excluded Subsidiary becomes a Material Restricted Subsidiary of the
Borrowers (other than a Person that is a CFC or a Subsidiary of a CFC to the
extent such person offering a Guarantee would create a material tax liability)
or (b) all Immaterial Subsidiaries, taken as a whole, (i) represent more than
2.5% of Consolidated Net Tangible Assets or (ii) generate more than 2.5% of
Consolidated EBITDA for the most recently completed four fiscal quarter period,
in either case of this clause (b) as of the end of the fiscal quarter most
recently ended and for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), and in any event

 

94



--------------------------------------------------------------------------------

within 30 calendar days (which period may be extended by the Administrative
Agent in its sole discretion), (A) cause (1) in the case of clause (a), such
Person and (2) in the case of clause (b), such Restricted Subsidiaries as the
Borrower Representative may designate to no longer constitute “Immaterial
Subsidiaries” for purposes of this Agreement in order to eliminate such excess
to (y) become a Guarantor by executing and delivering to the Administrative
Agent a counterpart of the Guaranty and Collateral Agreement or a joinder
thereto, and (z) deliver to the Collateral Agent documents of the types referred
to in clauses (iv) and (v) of Section 4.01(a) and if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this Section 6.13), all in
form, content and scope reasonably satisfactory to the Administrative Agent; and
(B) (1) cause all of the Equity Interest of such Person to be pledged to the
Administrative Agent to secure the Obligations by executing and delivering the
Guaranty and Collateral Agreement or a joinder thereto, (2) pursuant to the
Guaranty and Collateral Agreement, deliver or cause the applicable Subsidiary to
deliver to Administrative Agent all certificates, stock powers and other
documents required by the Guaranty and Collateral Agreement with respect to all
such Equity Interests of any such Subsidiary and (3) take or cause the
applicable Subsidiary to take such other actions, all as may be necessary to
provide the Collateral Agent with a first priority perfected pledge or and
security interest in such Equity Interests in such Subsidiary; provided however
that none of the foregoing requirements shall apply to any Excluded Property.

6.14 Agreement to Deliver Security Documents. With respect to any right, title
or interest of any Loan Party in (i) Equity Interests or (ii) real property, or
gathering systems and pipelines, together with all contracts, rights-of-way,
easements, servitudes, fixtures, equipment, improvements, permits, and records
appertaining thereto (collectively, “Pipelines”) or other property acquired
after the date of this Agreement or arising from maintenance and other capital
expenditures or expansions (other than Excluded Real Property) that,
individually or together with all other unmortgaged real property and Pipelines
(other than Excluded Real Property), has a fair market value equal to or above
the greater of $40,000,000 and 3.0% of Consolidated Net Tangible Assets, it
will, within 30 calendar days (which period may be extended by the
Administrative Agent in its sole discretion) grant or cause to be granted to the
Collateral Agent for the benefit of the Secured Parties a first priority Lien of
record on all such Equity Interests, real property, Pipelines and other property
or assets, in each case, other than Excluded Property, (with no other Liens
other than Liens permitted by Section 7.01), upon terms substantially the same
as those set forth in the Security Documents for property of a similar type,
complete such other actions as would have been necessary to satisfy the
conditions set forth in Section 4.01 or Section 6.20, as applicable, had such
property been owned thereby on the date of this Agreement, complete such other
actions as may be reasonably requested by the Administrative Agent pursuant to
Section 6.17, provide such legal opinions as may be reasonably requested by the
Administrative Agent and pay, or cause to be paid, all taxes and fees related to
any necessary registration, filing or recording in connection therewith;
provided further that, for the avoidance of doubt, no Security Document shall be
required to be delivered in respect of any property or assets that constitute
Excluded Property.

 

95



--------------------------------------------------------------------------------

6.15 Environmental Matters; Environmental Reviews.

(a) (i) Comply with all Environmental Laws now or hereafter applicable to such
Person as well as all contractual obligations and agreements with respect to
environmental remediation or other environmental matters, (ii) obtain, at or
prior to the time required by applicable Environmental Laws, all material
permits, licenses and other authorizations under applicable Environmental Laws
necessary for its then current operations and will maintain such authorizations
in full force and effect, (iii) conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials at or from any of its properties,
as may be required by, and in accordance with the requirements of, applicable
Environmental Laws, except, in each case, to the extent failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by such Person, or of which it has notice, pending or
threatened against such Person, the potential liability of which could
reasonably be expected to have a Material Adverse Effect if resolved adversely
against such Person, by any Governmental Authority with respect to any alleged
violation of or non-compliance with any applicable Environmental Laws or any
permits, licenses or authorizations required under applicable Environmental Laws
in connection with its ownership or use of its properties or the operation of
its business.

(c) Promptly furnish to Administrative Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by such Person in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material arising from
its operations at any location, the potential liability of which could
reasonably be expected to have a Material Adverse Effect if resolved adversely
against such Person.

(d) Provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.15.

6.16 Compliance with Agreements. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, upon and during the continuance of an
Event of Default, take all such action to such end as may be from time to time
requested by the Administrative Agent and, upon request of the Administrative
Agent upon and during the continuance of an Event of Default, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Restricted
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Restricted Subsidiaries to do so, except, in each case, where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

6.17 Further Assurances. Promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, or the Required Lenders through the
Administrative Agent or Collateral Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do,

 

96



--------------------------------------------------------------------------------

execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or the Collateral Agent, or any
Lender through the Administrative Agent or Collateral Agent, may reasonably
require from time to time in order to (i) carry out the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s properties, assets, rights or interests (other than Excluded
Property) to the Liens now or hereafter intended to be covered by any of the
Security Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm unto the Secured Parties the rights granted or now or
hereafter intended to be granted to the Secured Parties under any Loan Document
or under any other instrument executed in connection with any Loan Document to
which any Loan Party is or is to be a party, and cause each of its Restricted
Subsidiaries to do so.

6.18 Anti-Corruption Laws. Conduct its businesses in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

6.19 Restricted/Unrestricted Subsidiary Designations.

(a) Unless designated in writing to the Administrative Agent pursuant to this
Section, each Person that becomes a Subsidiary of Parent, the Borrowers or any
of their Restricted Subsidiaries after the Closing Date shall be classified as a
Restricted Subsidiary. Upon the occurrence of an Alliant Arizona Trigger Event,
Alliant Arizona shall be classified as a Restricted Subsidiary.

(b) The Borrower Representative may, upon the acquisition or creation of any
Subsidiary by Parent, the Borrowers or any of their Restricted Subsidiaries
after the Closing Date designate such Subsidiary as an Unrestricted Subsidiary
if (i) immediately before and after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrowers and
their Restricted Subsidiaries shall be in pro forma compliance with the all of
the covenants set forth in this Agreement, including without limitation
Section 7.19, as of the end of the most recent fiscal quarter for which
financial statements are available and the Borrower Representative shall deliver
to the Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) the sum of (A) the fair market
value of assets of such Subsidiary as of such date of designation (the
“Designation Date”) plus (B) the aggregate fair market value of the assets of
all Subsidiaries designated as Unrestricted Subsidiaries as of such Designation
Date (in each case measured as of the date of each such Subsidiary’s designation
as an Unrestricted Subsidiary) shall not exceed 15% of the Consolidated Net
Tangible Assets as of such Designation Date after giving pro forma effect to
such designation and (iv) such Subsidiary will not be treated as a “restricted
subsidiary” (or equivalent definition) for purposes of any other indenture,
credit agreement, or similar agreement. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrowers therein at the date of designation in an amount equal to the fair
market value of the Borrowers’ investment therein.

 

97



--------------------------------------------------------------------------------

(c) The Borrower Representative may, upon the acquisition or creation of any
Subsidiary by Parent, the Borrowers or any of their Restricted Subsidiaries
after the Closing Date, designate such Subsidiary as a Restricted Subsidiary if,
(i) immediately before and after such designation, no Default or Event of
Default exists or would exist and (ii) immediately after giving effect to such
designation on a pro forma basis, Parent, the Borrowers and their Restricted
Subsidiaries would have been in compliance with all of the covenants contained
in this Agreement, including, without limitation, Section 7.19, as of the end of
the most recent fiscal quarter for which financial statements are available. In
addition, upon the occurrence of an Alliant Arizona Trigger Event, the Borrower
Representative shall designate Alliant Arizona as a Restricted Subsidiary and a
Guarantor.

(d) All Subsidiaries of an Unrestricted Subsidiary shall also be Unrestricted
Subsidiaries. The Parent and the Borrowers will not permit any Unrestricted
Subsidiary to hold any Equity Interests in, or any Indebtedness of, any
Restricted Subsidiary.

(e) The designation of any Restricted Subsidiary after the Closing Date shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness and Liens of such Subsidiary existing at such time and (ii) a
return on any Investment by the Borrower in such Subsidiary pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.
Notwithstanding the foregoing, no Borrower, no direct or indirect parent of any
Borrower that is a Subsidiary, nor any Subsidiary that is a Restricted
Subsidiary on the Closing Date shall be permitted to be an Unrestricted
Subsidiary.

(f) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness and Liens of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date.

6.20 Post-Closing Conditions. On or prior to the date set forth on Schedule 6.20
with respect to such condition (which date may be extended by the Administrative
Agent in its sole discretion), satisfy the post-closing conditions listed on
Schedule 6.20.

6.21 Integral Buildings. If, at any time, an Integral Building that was not
listed on the most recently delivered and approved Schedule 5.26 is located on
any real property covered by (or intended to be covered by) a Mortgage, then the
Borrower Representative shall prepare and deliver together with the next
Compliance Certificate to be delivered pursuant to Section 6.02(a) a proposed
updated Schedule 5.26 to the Administrative Agent (for posting to the Lenders)
together with such other information as the Administrative Agent (on behalf of
itself or any Lender) may reasonably request in order for the Administrative
Agent to obtain a standard life of loan flood hazard determination form for such
property and otherwise confirm compliance with the Flood Insurance Regulations.
Promptly upon receipt of such materials by the Administrative Agent, the
Administrative Agent shall provide the Lenders with access to such information
and request that each Lender confirm satisfactory completion of its flood due
diligence. To the extent the Administrative Agent has not received an objection
from any Lender within ten (10) Business Days of providing the Lenders such
materials, the Administrative Agent may deem such Lender to have confirmed its
satisfaction as to the Loan Parties compliance with the Flood Insurance

 

98



--------------------------------------------------------------------------------

Regulations. Upon the Administrative Agent’s and each Lender’s reasonable
satisfaction (or deemed satisfaction) as to such matters, the Administrative
Agent shall either approve Schedule 5.26 as submitted to it by the Borrower
Representative or shall request such changes thereto as it shall deem reasonably
necessary (and the Borrower hereby agrees to make all such changes). Once
approved as set forth in this Section 6.21, the then effective Schedule 5.26
shall be deemed amended, restated and replaced in its entirety by such approved
and/or revised Schedule 5.26.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent and the Borrowers shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except as contemplated by Section 7.03(b)), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations and (ii) pledges and deposits securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Parent, the
Borrowers or any of their Restricted Subsidiaries;

 

99



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) terms, conditions, exceptions, limitations, easements, rights-of-way,
restrictions (including zoning restrictions), ordinances, covenants, licenses,
encroachments, protrusions and other similar charges or encumbrances, minor
right-of-way gaps and minor title deficiencies on or with respect to any
pipeline system or other real property, in each case, whether now or hereafter
in existence, that would not, individually or in the aggregate, be reasonably
expected to materially interfere with the ordinary conduct of the business of
the Borrowers or materially detract from the current use of the property which
they affect, and for the purposes of this Agreement, any minor title deficiency
shall include, but not be limited to, terms, conditions, exceptions,
limitations, easements, rights-of-way, servitudes, permits, surface leases and
other similar rights in respect of surface operations, and easements for
pipelines, streets, alleys, highways, telephone lines, power lines, railways and
other easements and rights-of-way on, over or in respect of any of the
properties of any Loan Party that are customarily granted or permitted to exist
in the midstream pipeline industry or oil and gas industry; provided, however,
that such deficiencies, individually and in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrowers and do not
materially detract from the current use of the property which they affect;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the purchase price or cost of the property being acquired on the date of
acquisition;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depository or brokerage agreements, and burdening only deposit or
brokerage accounts or other funds and assets maintained with a creditor
depository institution or brokerage;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements relating to operating leases and other contractual arrangements
entered into in the ordinary course of business that describe only the property
subject to such operating lease or contractual arrangement;

(l) statutory Liens, and any deposits, arising in the ordinary course of
business relating to purchases of Hydrocarbons in favor of producers thereof;
provided that (i) such Liens do not at any time encumber any property other than
the Hydrocarbons being purchased and secure only amounts due for the purchase
thereof, and (ii) the amount secured thereby is not overdue for a period of more
than 30 days or is otherwise being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

100



--------------------------------------------------------------------------------

(m) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(n) rights reserved to or vested by law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of any Borrower
or any of its Restricted Subsidiaries or the use thereof or the rights and
interest of any Borrower or any of its Restricted Subsidiaries therein, in any
manner under any and all laws;

(o) Liens existing on any property or asset prior to the acquisition thereof by
any Borrower or any of its Restricted Subsidiaries or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Liens are not created in contemplation of or in connection with
such acquisition or such Person becoming a Restricted Subsidiary, as applicable,
(ii) such Liens shall not apply to any other property or assets of any Borrower
or any of its other Restricted Subsidiaries, and (iii) such Liens shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary, as applicable, and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof;

(p) Liens arising in connection with the Permitted Sale/Leaseback Transactions;

(q) the Insurance Premium Financing Lien;

(r) Liens in favor of the Plant Owners or Plant Operator arising under or
pursuant to the Burns Point Operating Agreement;

(s) contractual Liens which arise in the ordinary course of business under
operating agreements, oil and gas, leases, farm-out agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, gathering agreements, storage and
terminalling agreements, throughput agreements, equipment rental agreements and
other agreements which are usual and customary in the oil and gas business and,
in each case, are for claims which are not delinquent or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been maintained in accordance with GAAP;

(t) Liens in favor of the Chatom Plant Operator arising under or pursuant to the
Chatom Operating Agreement;

(u) Liens in deposit or escrow accounts in the minimum amounts required in
connection with the Transmission Bond, not to exceed $15,000,000;

 

101



--------------------------------------------------------------------------------

(v) any purchase option, call or similar right of a third party with respect to
securities representing an interest in a joint venture on terms and conditions
which are usual and customary in the oil and gas business so long as the assets
of such joint venture do not constitute Collateral;

(w) Liens listed on Schedule 7.01(w);

(x) (i) any interest or title of, or Liens created by, a lessor under any leases
or subleases, licenses, or occupancy agreement entered into by any Borrower or
any other Loan Party, as tenant, in the ordinary course of business and (ii) any
rights of tenants, subtenants, licensees or other parties in possession, if any,
under any leases or subleases, licenses, or occupancy agreement entered into by
any Borrower or any other Loan Party, as lessor, in the ordinary course of
business but only (A) as tenants or licensees or otherwise to the extent of
their possessory rights or interests and (B) so long as such rights do not, in
the aggregate, materially detract from the value of the properties of Parent,
the Borrowers and their Restricted Subsidiaries or materially impair the use
thereof in the operation of the business of Parent, the Borrowers and their
Restricted Subsidiaries;

(y) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(z) Liens attaching to any deposit accounts in which cash collateral in an
aggregate amount not to exceed $10,000,000 has been deposited in connection with
any Hedging Contract permitted under Section 7.03(e);

(aa) Liens on the FPS Equity Interests to secure the obligations under the Delta
House Project Debt;

(bb) Liens on the proceeds of any Parent Debt Offering which are being held in
escrow (including pending the consummation of a Permitted Acquisition in
accordance with clause (iv) of the definition of “Parent Debt Offering”);

(cc) Liens on the Equity Interests of any Unrestricted Subsidiary which secures
Indebtedness of such Unrestricted Subsidiary;

(dd) Liens on cash earnest money or escrowed deposits in favor of the seller of
any property to be acquired in a Permitted Acquisition, to be applied against
the purchase price for and indemnities with respect to such Investment, solely
to the extent such Investment would have been permitted on the date of the
creation of such Lien;

(ee) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Parent, the Borrowers or any of their
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Parent, the
Borrowers or any of their Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Parent, the Borrowers
or any of their Restricted Subsidiaries in the ordinary course of business;

 

102



--------------------------------------------------------------------------------

(ff) with respect to any Mortgaged Asset, matters disclosed in any final
lender’s title insurance policy with respect to such Mortgaged Asset that has
been issued and delivered in accordance with Section 6.20 of this Agreement; and

(gg) other Liens securing Indebtedness and/or other obligations in an aggregate
amount not to exceed the greater of (x) $30,000,000 at any time outstanding and
(y) 2.5% of Consolidated Net Tangible Assets at the time of incurrence thereof;
provided that no such Lien shall extend to or cover any Collateral or any real
property subject to a Mortgage;

provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted above ranks in priority to any Obligation.
Notwithstanding the foregoing, or anything else contained herein, the Parent
will not, and will not permit any other Loan Party to, directly or indirectly,
create, assume, incur, or suffer to exist any Lien on or with respect to (A) the
real property of Blackwater Maryland or Blackwater Georgia, other than Liens
permitted above and (B) the Excluded Seacrest Assets, other than inchoate Liens
arising by operation of Law.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by Parent or such Restricted Subsidiary in the form of Cash
Equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the General Partner,
Parent, any Borrower and any Restricted Subsidiary in an aggregate amount not to
exceed $1,000,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(c) Investments of (i) Parent in the AMID Borrower and Finance Co (subject to
the limitations on the activities of Finance Co set forth in the definition
thereof), (ii) either of the Borrowers in any wholly-owned Subsidiary that is a
Guarantor, (iii) any wholly-owned Subsidiary that is a Guarantor in either of
the Borrowers or in another wholly-owned Subsidiary that is a Guarantor, and
(iv) Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties; provided, however, that clauses (ii) and
(iii) shall not permit Investments in (A) Burns Point Sub, or (B) Delta House
Buyer, Emerald Buyer or AMP Panther, in the case of clause (B), for so long as
such Person or any of its subsidiaries are not wholly-owned Subsidiaries of the
AMID Borrower that are Guarantors, it being understood that, as long as the
restriction in this proviso is applicable with respect to such Person, other
than an Investment that results in such Person and its Subsidiaries becoming
wholly-owned Subsidiaries of the AMID Borrower and Guarantors and is otherwise
consummated in accordance with Section 7.02(g), Investments in Burns Point Sub
may only be made pursuant to and to the extent permitted by Section 7.02(j),
Investments in Delta House Buyer may only be made pursuant to and to the extent
permitted by Section 7.02(n), Investments in Emerald Buyer may only be made
pursuant to and to the extent permitted by

 

103



--------------------------------------------------------------------------------

Section 7.02(q) or, for the avoidance of doubt, Section 7.02(j), Investments in
AMP Panther may only be made pursuant to and to the extent permitted by Section
7.02(r) or, for the avoidance of doubt, Section 7.02(j) and, for so long as the
Midla Natchez Lateral Debt is outstanding, Investments in Midla Financing
Holdings, Midla Financing, Midla and MLGT may only be made pursuant to and to
the extent permitted by Section 7.02(s);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) Investments consisting of Equity Interests, real or personal property
received as non-cash consideration pursuant to Dispositions permitted under
Section 7.05(c);

(g) the purchase or other acquisition by the Borrower or any of its Restricted
Subsidiaries of property and assets or businesses of any Person or of assets
constituting a business unit, a line of business or division of such Person, or
Equity Interests in a Person that, upon the consummation thereof, will be a
wholly owned Restricted Subsidiary of a Borrower (including as a result of a
merger or consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(g):

(i) to the extent required by Section 6.13, each applicable Loan Party and any
such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Subsidiaries of such created or acquired
Restricted Subsidiary) shall be a Guarantor and shall have complied with the
requirements of Sections 6.13 and 6.14, within the times specified therein;

(ii) the acquired property, assets, business or Person is in a line of business
conducted by either of the Borrowers and their respective Restricted
Subsidiaries on the date hereof or any business substantially related,
compatible, complimentary or incidental thereto;

(iii) with respect to an acquisition of $25,000,000 or more, the Borrower
Representative (A) shall have delivered to the Administrative Agent not less
than 10 days nor more than 90 days prior to the date of such acquisition (or
such other time period as is reasonably acceptable to the Administrative Agent),
notice of such acquisition together with copies of all material documents
relating to such acquisition (including the acquisition agreement and any
related document) and, to the extent such information is provided by the
applicable seller, pro forma projected financial information and historical
financial information (including income statements, balance sheets and cash
flows) relating to such acquisition, in each case in form and substance
reasonably satisfactory to the Administrative Agent and (B) shall use
commercially reasonable efforts to cause the seller to provide, prior to the
effective date of the acquisition, such other information as may be reasonably
requested by the Administrative Agent;

 

104



--------------------------------------------------------------------------------

(iv) (A) (I) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), (II)
immediately after giving effect to such purchase or other acquisition, Parent
and its Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.19 and (III) without limiting clause
(II) above, immediately after giving effect to such purchase or other
acquisition, Parent and its Restricted Subsidiaries shall be in pro forma
compliance with the Consolidated Total Leverage Ratio, which for purposes hereof
shall be 0.50:1 below the threshold applicable for such ratio for the most
recent determination period, and (B) immediately prior to the consummation of
such purchase or other acquisition, the Borrower Representative shall have
delivered to the Administrative Agent for distribution to the Lenders a
certificate with respect to the matters set forth in clause (A) above;

(v) the board of directors or other Persons exercising similar functions of the
seller of the assets or issuer of the Equity Interests being acquired shall not
have disapproved such transaction or recommended that such transaction be
disapproved;

(h) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business in an aggregate amount for
such deposits not to exceed $500,000 at any one time outstanding;

(i) Investments after the Closing Date in joint ventures and Restricted
Subsidiaries that are not Loan Parties in an aggregate amount at any time
outstanding not to exceed the greater of (i) $15,000,000 and (ii) 2.5% of
Consolidated Net Tangible Assets, plus proceeds representing the return of
capital (excluding dividends and distributions) actually received by Parent, the
Borrowers or any of their Restricted Subsidiary in respect of Investments made
by them pursuant to this Section 7.02(i);

(j) other Investments in an aggregate amount at any time outstanding not to
exceed the greater of (i) $40,000,000 and (ii) 3.5% of Consolidated Net Tangible
Assets, plus proceeds representing the return of capital (excluding dividends
and distributions) actually received by Parent, the Borrowers or any of their
Restricted Subsidiary in respect of Investments made by them pursuant to this
Section 7.02(j); provided that no Default or Event of Default shall have
occurred and be continuing or shall result from the making of such Investment;

(k) Investments resulting from pledge and deposits referred to in Section
7.01(e) and Section 7.01(f);

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(m) Investments made in connection with the Acquisition as contemplated by the
Acquisition Documents;

 

105



--------------------------------------------------------------------------------

(n) (i) Investments made in connection with the acquisitions contemplated by the
Delta House PSA and the 2016 Delta House PSA and (ii) after the Closing Date,
other Investments of cash or cash equivalents in Delta House not to exceed
$50,000,000 in the aggregate for all such investments made pursuant to this
Section 7.02(n)(ii);

(o) Investments in EnerTrade in an aggregate amount at any time outstanding not
to exceed $25,000,000; provided that no Default or Event of Default shall have
occurred and be continuing or shall result from the making of such Investment;

(p) Investments in DCP MPOG made as of the Closing Date;

(q) (i) Investments in each of Destin, Tri-States and Wilprise pursuant to the
Emerald PSA I and (ii) Investments in Okeanos made pursuant to and in accordance
with applicable law and the Emerald PSA II (which shall be in form and substance
reasonably satisfactory to the Administrative Agent);

(r) Investments made in connection with the acquisition contemplated by the
Panther PSA;

(s) for so long as the Midla Natchez Lateral Debt is outstanding,
(i) Investments in Midla Financing, Midla and MLGT made as of the Closing Date,
(ii) Investments in Midla Financing Holdings made as of the Closing Date and
(ii) other Investments in Midla Financing Holdings, Midla Financing, Midla and
MLGT in an aggregate amount not to exceed $15,000,000;

(t) additional Investments to the extent made with proceeds of additional Equity
Interests of Parent or the Borrowers that are otherwise permitted to be issued
pursuant to this Agreement; and

(u) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Borrowers or merged
or amalgamated into or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) one or more Parent Debt Offerings;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;

 

106



--------------------------------------------------------------------------------

(d) Guarantees of any Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of any such Borrower or Guarantor;

(e) obligations (contingent or otherwise) of any Borrower or any Restricted
Subsidiary existing or arising under any Hedging Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business consistent with industry practices for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view” and such Hedging Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party and (ii) after
adoption of the Risk Management Policy, such obligations are (or were) entered
into in compliance with the Risk Management Policy, provided further that,
except as permitted under Section 7.01(z), no Hedging Contract may be secured by
cash collateral;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding (together with
Indebtedness outstanding pursuant to Section 7.03(h) and the fair market value
of all personal property at any time outstanding pursuant to Permitted
Sale/Leaseback Transactions) does not exceed the greater of (i) $60,000,000 and
(ii) 5% of Consolidated Net Tangible Assets;

(g) Indebtedness of any Loan Party owing to another Loan Party;

(h) any Indebtedness of any Borrower or any wholly-owned Restricted Subsidiary
thereof that is assumed to finance the cost of Permitted Acquisitions and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding
(together with Indebtedness outstanding pursuant to Section 7.03(f) and the fair
market value of all personal property at any time outstanding pursuant to
Permitted Sale/Leaseback Transactions) does not exceed the greater of (i)
$60,000,000 and (ii) 5% of Consolidated Net Tangible Assets;

(i) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and

 

107



--------------------------------------------------------------------------------

Indebtedness arising out of advances on exports, advances on imports, advances
on trade receivables, customer prepayments and similar transactions in the
ordinary course of business and consistent with past practice;

(j) any Indebtedness arising from judgments or decrees not deemed to be a
Default or Event of Default under subsection (h) of Section 8.01;

(k) (i) Insurance Premium Financing Debt not to exceed $10,000,000 at any one
time outstanding and (ii) the Convertible Preferred Units;

(l) unsecured Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $30,000,000 and (ii) 2.5% of
Consolidated Net Tangible Assets;

(m) Indebtedness in respect of (i) the Transmission Bond, not to exceed
$15,000,000 at any time outstanding, (ii) the Chevron Performance Bond, not to
exceed $10,000,000 at any time outstanding, and (iii) any other unsecured
additional or replacement bonds required to be posted by the Bureau of Ocean
Energy Management;

(n) Indebtedness in respect of the Permitted Sale/Leaseback Transactions;

(o) Guarantees of Indebtedness of joint ventures and Unrestricted Subsidiaries
to the extent permitted under Section 7.02(i), Section 7.02(j), Section 7.02(m)
or Section 7.02(o);

(p) all premium (if any), interest, fees, expenses, charges and additional or
contingent interest on Indebtedness described in this Section 7.03;

(q) Midla Natchez Lateral Debt;

(r) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations and bankers acceptances issued for the account of Parent, the
Borrowers or any of their Restricted Subsidiaries in the ordinary course of
business (in each case other than for an obligation for money borrowed);

(s) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business, provided
such Indebtedness is extinguished within five Business Days of its incurrence or
(ii) arising under any treasury or cash management or similar services provided
by a bank or other financial institution to the Loan Parties in the ordinary
course of business;

(t) Indebtedness incurred by the Loan Parties in connection with a Permitted
Acquisition consisting of indemnities or obligations in respect of purchase
price adjustments or earn-outs; and

(u) unsecured Indebtedness of any Loan Party to Alliant Arizona or of Alliant
Arizona to any Loan Party, provided, that (i) the aggregate amount of such
Indebtedness does not exceed $5,000,000 in the aggregate at any time
outstanding, (ii) such Indebtedness is

 

108



--------------------------------------------------------------------------------

evidenced by an intercompany note on terms (including subordination provisions)
satisfactory to the Administrative Agent, (iii) if such note is payable to a
Loan Party, it is pledged and delivered to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, as security
for the Obligations and (iv) with respect to any such Indebtedness owing to a
Loan Party, the related Investment in Alliant Arizona is permitted under Section
7.02(i).

7.04 Fundamental Changes. Other than in connection with the Acquisition as
contemplated by the Acquisition Documents, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:

(a) any wholly-owned Restricted Subsidiary may merge or consolidate with or into
(i) any Borrower, provided that a Borrower shall be the continuing or surviving
Person, or (ii) any one or more other wholly-owned Restricted Subsidiaries of
any Borrower, provided that when any Guarantor is merging with another
Restricted Subsidiary, a Guarantor shall be the continuing or surviving Person;

(b) any Loan Party (other than a Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to any Borrower or
to another Loan Party;

(c) any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Restricted Subsidiary that is not a Loan Party or
(ii) a Loan Party;

(d) in connection with a Permitted Acquisition, any Restricted Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Restricted Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, a Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, any Borrower and any Restricted Subsidiary may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which a Borrower is
a party, such Borrower is the surviving corporation and (ii) in the case of any
such merger to which any Loan Party (other than a Borrower) is a party, a Loan
Party is the surviving corporation.

No Loan Party shall issue any Equity Interests which (i) may be classified in
whole or part as Indebtedness under GAAP, (ii) require mandatory distributions
(other than dividends or distributions of additional Equity Interests of such
type permitted under Section 7.06(b) or distributions of Available Cash
permitted under Section 7.06(d)) or mandatory redemption prior to 91 days after
the Maturity Date, or (iii) provide for a scheduled distribution above generally

 

109



--------------------------------------------------------------------------------

prevailing market rates at the time of issuance. No Restricted Subsidiary of
Parent will issue any additional Equity Interests, except a direct Restricted
Subsidiary of a Loan Party may issue additional Equity Interests to such Loan
Party or to the Borrowers (or any of them) so long as (i) such Restricted
Subsidiary is a wholly-owned Restricted Subsidiary of a Borrower (or is Finance
Co) after giving effect thereto, and (ii) such Equity Interests shall be pledged
to the Collateral Agent for the benefit of the Lenders pursuant to Security
Documents acceptable to the Collateral Agent.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and Hydrocarbons in the ordinary course of
business;

(c) other Dispositions so long as (i) not less than seventy-five percent (75%)
of the purchase price for such asset shall be paid in cash; (ii) the aggregate
purchase price paid to Parent, the Borrowers or any of their Restricted
Subsidiaries for such asset and all other such assets sold by Parent, the
Borrowers or any of their Restricted Subsidiaries during any period of four
consecutive fiscal quarters pursuant to this clause (c) shall not exceed
$50,000,000, provided that, in no event shall the aggregate purchase price paid
to Parent, the Borrowers or any of their Restricted Subsidiaries for all such
assets sold under this Section 7.05(c) prior to the Maturity Date exceed 10% of
Consolidated Net Tangible Assets; (iii) no Default or Event of Default shall
exist prior to or after giving effect to such sale; and (iv) the Borrowers shall
make the prepayment of Net Cash Proceeds of such Disposition to the extent
required by Section 2.04(c);

(d) Dispositions of property by any Loan Party to another Loan Party;

(e) Liens permitted by Section 7.01, Investments permitted by Section 7.02,
Dispositions permitted by Section 7.04, and Restricted Payments permitted by
Section 7.06;

(f) liquidations or other dispositions of cash and Cash Equivalents;

(g) disposition of owned or leased vehicles in the ordinary course of business;

(h) the Permitted Sale/Leaseback Transactions;

(i) disposition of Excluded Property;

(j) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

110



--------------------------------------------------------------------------------

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business, including in connection
with the bankruptcy or financial distress of counterparties; and

(m) transfers of property that has suffered a casualty (constituting a total
loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts related to such casualty;

provided, however, that any Disposition pursuant to clauses (a), (b), (c) and
(f) shall be for fair market value. The Lenders hereby consent and agree to the
release by the Collateral Agent of any and all Liens on the property sold or
otherwise disposed of in compliance with this Section 7.05.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any such action described below or would result therefrom:

(a) each Restricted Subsidiary of the Parent may make Restricted Payments to the
Parent and any other Person that owns an Equity Interest in such Restricted
Subsidiary ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) Parent and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the common or subordinated Equity
Interests of such Person and Parent may issue common Equity Interests upon the
conversion of subordinated Equity Interests;

(c) Parent may purchase, redeem or otherwise acquire Equity Interests
(including, without limitation, Convertible Preferred Units) issued by it with
the proceeds received from the substantially concurrent issue of new shares of
its Equity Interests (other than Disqualified Equity Interests); provided that,
to the extent any such purchase, redemption, or acquisition, as applicable, of
common Equity Interests is funded with the proceeds of an issuance of
Convertible Preferred Units or other preferred Equity Interests, such issuance
of new shares of preferred Equity Interests shall be deemed to be substantially
concurrent for purposes of this clause (c) so long as the purchase, redemption
or acquisition, as applicable, of common Equity Interests occurs within 180 days
of such issuance of preferred Equity Interest;

(d) Parent may make or incur a liability to make cash quarterly distributions in
an amount equal to Available Cash;

(e) Parent may make distributions as described in “Use of Proceeds” in the
Registration Statement;

 

111



--------------------------------------------------------------------------------

(f) Parent may make payments to its partners for the redemption of a portion of
their common units or subordinated Equity Interests to the extent of the net
cash proceeds from the underwriters’ exercise of their option to purchase
additional common units;

(g) each of the Parent and each of its Restricted Subsidiaries may make
distributions of its Equity Interests as a split or other distribution of Equity
Interests where the distributions are made as described in the Registration
Statement or on a pro rata basis to all of its equityholders;

(h) Parent may repurchase its Equity Interests in connection with the
administration of the Long Term Incentive Plan as defined in the Partnership
Agreement, including (i) in connection with the cashless exercise of unit
options, (ii) the repurchase of restricted units from employees, directors and
other recipients under such plan at nominal values, and (iii) the repurchase of
Equity Interests from employees, directors and other such recipients to satisfy
federal, state or local tax withholding obligations of such employees, directors
and other recipients with respect to income deemed earned as the result of
options, unit grants or other awards made under such plan;

(i) Parent may declare and make paid-in-kind distributions of additional
Convertible Preferred Units on the Convertible Preferred Units, in each case in
accordance with the terms of the Convertible Preferred Units and subject to
Section 7.15; and

(j) Parent may purchase, redeem or otherwise acquire Equity Interests
(including, without limitation, “Series C Convertible Units” issued pursuant to
the Partnership Agreement) in an amount not to exceed $50,000,000 in the
aggregate; provided that (i) Parent and each of its Restricted Subsidiaries
shall be in compliance before and immediately after giving effect to such
distribution, on a pro forma basis, with a Consolidated Secured Leverage Ratio
and a Consolidated Total Leverage Ratio, in each case, that is 0.50:1 below the
threshold applicable for such ratio for the most recent determination period and
(ii) Borrower Representative shall provide a certificate that the Consolidated
Liquidity is at least $75,000,000 immediately prior to and after giving effect
to such purchase, redemption or acquisition;

(k) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower to allow the payment of cash in lieu of the issuance of
fractional units upon the exercise of options or warrants; and

(l) payments to the General Partner constituting reimbursement for expenses it
incurs, or payments it makes on behalf of Parent, the Borrowers or any of their
Subsidiaries in accordance with the Partnership Agreement.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent, the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Parent, the Borrowers or the Restricted Subsidiaries, taken as a whole, as would
be obtainable by Parent, the Borrowers or the Restricted

 

112



--------------------------------------------------------------------------------

Subsidiaries at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (as determined in good faith by the board of directors
of the General Partner or the conflicts committee), provided that the foregoing
restriction shall not apply to (i) transactions between or among any Borrower
and any Guarantor, between the Borrowers, between and among any Guarantors or
between and among any Restricted Subsidiaries that are not Loan Parties,
(ii) Investments permitted under Section 7.02, (iii) Restricted Payments
permitted under Section 7.06, (iv) the provision of administrative and
management services (including accounting and treasury services) to or for
Alliant Arizona by any Loan Party, (v) compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers, consultants and employees of the General Partner and the Credit
Parties in the ordinary course of business or (vi) transactions described in
“Summary—Recapitalization Transactions and Partnership Structure,” and “Certain
Relationships and Related Party Transactions” in the Registration Statement.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to either of the Borrowers or any Guarantor or to otherwise transfer
property to or invest in either of the Borrowers or any Guarantor, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of either of the Borrowers
or (iii) of Parent or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person in favor of the Collateral
Agent; provided, however, in any case, that this Section 7.09 shall not prohibit
restrictions existing by reason of (A) any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness, (B) customary non-assignment provisions in
purchase and sale or exchange agreements or similar operational agreements, or
provisions in licenses, easements or leases, in each case entered into in the
ordinary course of business and consistent with past practices, which restrict
the transfer, assignment or encumbrance thereof, (C) customary provisions in
joint venture agreements and other similar agreements permitted by Section 7.02
and applicable to joint ventures and entered into in the ordinary course of
business, (D) the Burns Point Operating Agreement, (E) with respect to Liens on
the FPS Equity Interests, any negative pledge on such Equity Interests incurred
with respect to Delta House Project Debt or (F) any agreement in effect at the
time any Subsidiary becomes a Restricted Subsidiary of Parent, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of Parent; or (b) requires the grant of a Lien (other than
Liens permitted under Section 7.01(aa)) to secure an obligation of such Person
if a Lien is granted to secure another obligation of such Person, unless such
Contractual Obligation provides that such requirement shall not apply with
respect to Liens granted to secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to
(a) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(b) fund the Acquisition.

 

113



--------------------------------------------------------------------------------

7.11 Prohibited Contracts. Other than those listed on Schedule 7.11:

(a) enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, other than
contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business; or

(b) incur any obligation to contribute to any Multiemployer Plan or permit any
ERISA Affiliate to do so.

7.12 Prepayments of Debt. Directly or indirectly, make (or give any notice in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment, repurchase or redemption as a
result of any asset sale, change of control or similar event of, any outstanding
Parent Debt Offering, except (a) with the net cash proceeds, or in exchange for,
another Parent Debt Offering, and (b) notices in respect of repurchases (but not
the repurchases themselves) pursuant to “change of control” or “asset sale”
provisions of a Parent Debt Offering.

7.13 Sale or Discount of Receivables. Other than in connection with the
bankruptcy or financial distress of counterparties, discount, assign or sell
(with or without recourse) any income or revenues (including notes receivable
and accounts receivable) or any rights in respect thereof.

7.14 Material Contracts. (a) Cancel or terminate any Material Contract (or
consent to or accept any cancellation or termination thereof), or (b) amend or
otherwise modify any provision of any Material Contract or give any consent,
waiver or approval thereunder, or waive any material breach of or material
default under any Material Contract in each case that could reasonably be
expected to have a Material Adverse Effect or materially impair the rights of
the Administrative Agent, the L/C Issuer and/or the Lenders (provided that for
purposes of this Section 7.14, the termination and replacement of a Material
Contract in the ordinary course of business shall be deemed not to have such a
Material Adverse Effect or material impairment if the replacement will occur
with reasonable promptness in the business judgment of the applicable Borrower,
and the replacement Contractual Obligation is substantially as favorable to the
Loan Parties in the business judgment of the applicable Borrower, the
Administrative Agent, the L/C Issuer and the Lenders as the Contractual
Obligation being replaced).

7.15 Amendments to Organizational Documents and Certain Other Documents. (a)
Amend, modify or otherwise change, or consent to any amendment, modification or
change to (or otherwise permit) or waive any material right or obligation of any
Person under, its Organization Documents, except to the extent that, such
amendment, modification, changes and consents (i) does not violate the terms and
conditions of this Agreement or any of the other Loan Documents and (ii) could
not reasonably be expected to have an adverse effect in a material manner on the
Administrative Agent, the Collateral Agent, the Lenders, the L/C Issue, or any
Loan Parties, (b) amend, modify or otherwise change, or consent to any
amendment, modification or change to (or otherwise permit) the definition of
Available Cash (or any related definitions having similar effect) in the
Partnership Agreement, (c) amend, modify or otherwise change, or consent to any
amendment, modification or change to (or otherwise permit) the terms of or
documents evidencing the Parent Debt Offering in a manner that could reasonably
be

 

114



--------------------------------------------------------------------------------

expected to be materially adverse to the Lenders or (d) amend, modify or
otherwise change, or consent to any amendment, modification or change to (or
otherwise permit) the terms of the Convertible Preferred Units in a manner that
could reasonably be expected to be materially adverse to the Lenders, the Parent
or its subsidiaries.

7.16 Sale Leasebacks. Except for the Permitted Sale/Leaseback Transactions,
enter into any arrangement, directly or indirectly, with any Person whereby it
or any of its Restricted Subsidiaries shall sell or transfer any of its
property, whether now owned or hereafter acquired, and whereby it or any of its
Restricted Subsidiaries shall then or thereafter rent or lease such property or
any part thereof or other property that it or such Restricted Subsidiary intends
to use for substantially the same purpose or purposes as the property sold or
transferred.

7.17 Anti-Corruption Laws.

(a) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

(b) Cause or permit any of the funds of any Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Law.

7.18 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, or otherwise) of Sanctions.

7.19 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Parent to be less than
2.50 to 1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Parent to be (i) greater than 5.00
to 1.00 or (ii) greater than 5.50 to 1.00 during a Specified Acquisition Period.

(c) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as of the end of any fiscal quarter of Parent to be greater than
3.50 to 1.00.

7.20 Accounting Changes. Make any change in (a) material accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.21 Control Agreements. Open or maintain any deposit account, securities
account or commodities account unless in compliance with the Guaranty and
Collateral Agreement.

 

115



--------------------------------------------------------------------------------

7.22 State and FERC Regulatory Authority. Except in the ordinary course of
business (to the extent that the Administrative Agent receives notice within
five Business Days thereof), knowingly take or fail to take any action or permit
any of its Restricted Subsidiaries to take or fail to take any action that could
cause the Borrowers or any of their Restricted Subsidiaries, or any of their
assets or business that is not already so regulated or treated to be
(a) regulated as a “natural gas company”, “utility”, “public utility” or “gas
utility” by FERC or any State Pipeline Regulatory Agency; (b) deemed to be
providing any service that would require the prior approval of any State
Pipeline Regulatory Agency in order to discontinue or abandon such service;
(c) within the meaning of the regulations of any State Pipeline Regulatory
Agency be deemed to be charging “residential rate” or “commercial rate” or
providing “gas utility service to residential and small commercial customers”
(within the meaning of Section 7.45 of the rules of the Texas Railroad
Commission); or (d) subject to FERC jurisdiction.

7.23 Limitations on Parent. Without limiting any restrictions on Parent
otherwise set forth in this Article VII, Parent shall not (a) create, incur,
assume or suffer to exist any Liens on any Equity Interests of the Borrowers or
Finance Co (other than Liens created under the Security Documents), or
(b) conduct or engage in any operations or business other than (i) those
incidental to its (direct or indirect) ownership of the Equity Interests of the
Borrowers and other Loan Parties, (ii) the maintenance of its legal existence,
(iii) the performance of the Loan Documents, (iv) any public offering of its
common stock or any other issuance of its Equity Interests, (v) any transaction
that Parent is expressly permitted or contemplated to enter into or consummate
under this Agreement, including one or more Parent Debt Offerings to the extent
permitted by this Agreement, (vi) guaranteeing the obligations of its
Subsidiaries to the extent permitted by this Agreement, (vii) performance under
the Partnership Agreement, (viii) participating in tax, accounting and other
administrative matters as a member of the consolidated, combined, unitary or
similar group that includes Parent and the Borrowers, (ix) holding any cash or
property received in connection with Restricted Payments made by any Borrower or
any Subsidiary of any Borrower pursuant to this Agreement or contributions to
its capital or in exchange for the issuance of Equity Interests, in each case,
pending application thereof by Parent or the making of Restricted Payments,
(x) providing indemnification to officers and directors and (xi) any activities
incidental to any of the foregoing.

7.24 Bamagas. Notwithstanding anything to the contrary in this Agreement, and
without limiting any restrictions on Subsidiaries of the Parent, including
Bamagas, otherwise set forth in this Article VII, neither Parent nor AMID
Borrower shall:

(a) permit Bamagas to create, incur, assume or permit to exist any Indebtedness
or Disqualified Equity Interest;

(b) (i) except for the rights of first refusal in favor of Calpine Energy
Services, L.P. and its successors and assigns existing on the Closing Date,
permit Bamagas to create, incur, assume or permit to exist any Lien on any
property now owned or hereafter acquired by it, except Liens permitted by
Section 7.01, or (ii) permit any Lien to exist on the Equity Interests of
Bamagas other than pursuant to the Loan Documents;

 

116



--------------------------------------------------------------------------------

(c) permit Bamagas to become a non-wholly owned Subsidiary;

(d) permit Bamagas to merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it;

(e) permit Bamagas to engage in any material business or own any material
property or assets other than businesses conducted by it and the property and
assets owned by it on the date hereof;

(f) permit Bamagas to fail to distribute its “distributable cash” as calculated
for any fiscal quarter to its owners by the end of the following fiscal quarter;
provided that for purposes of this Section 7.24(f), “distributable cash” shall
mean revenue less (i) operating costs and (ii) maintenance capital expenditures;

(g) (i) permit Bamagas to enter into, incur or permit to exist any Contractual
Obligation that prohibits, restricts or imposes any condition upon the ability
of Bamagas to create Liens upon its property or assets in favor of the Secured
Parties, other than the Contractual Obligations set forth on Schedule 7.24(g)
(which Contractual Obligations may not be amended or modified to make the
prohibitions, restrictions or conditions therein related to the ability of
Bamagas to create Liens upon its property or assets more restrictive than those
that exist therein on the date hereof); or (ii) enter into, incur or permit to
exist any Contractual Obligation that prohibits, restricts or imposes any
condition on (A) the ability of the Parent and its Subsidiaries to grant Liens
on the Equity Interests in Bamagas pursuant to the Loan Documents, or (B) the
ability of Bamagas to make Restricted Payments with respect to any of its Equity
Interests; or

(h) make any Investments in Bamagas in excess of $10,000,000 in the aggregate
for all such Investments.

7.25 Limitations on Burns Point Sub. Permit Burns Point Sub to acquire any
assets other than its interests in the Burns Point Operating Agreement and
interests in such contracts and agreements attributable and ancillary thereto.

7.26 Limitations on Non-Wholly Owned Persons. Notwithstanding anything to the
contrary in this Agreement, and without limiting any restrictions on
Subsidiaries of the Parent otherwise set forth in this Article VII, neither
Parent nor AMID Borrower shall:

(a) permit any Non-Wholly Owned Person to create, issue, incur, assume or permit
to exist any Indebtedness or Disqualified Equity Interest;

(b) permit any Non-Wholly Owned Person to create, incur, assume or permit to
exist any Lien on any Property now owned or hereafter acquired by it, except
Liens permitted by Section 7.01 or permit any Lien to exist on the Equity
Interests of such Non-Wholly Owned Person other than pursuant to the Loan
Documents; and

(c) permit any Non-Wholly Owned Person to enter into, incur or permit to exist
any Contractual Obligation that prohibits, restricts or imposes any condition on
the ability of such any Non-Wholly Owned Person to make Restricted Payments with
respect to any of its Equity Interests.

 

117



--------------------------------------------------------------------------------

7.27 Negative Pledge on Non-Integral Buildings.

(a) Create or incur, or suffer to be created or incurred, or to exist, any Lien
upon any property of the Parent or any Restricted Subsidiary that is Excluded
Real Property of the type described in clauses (a) and (b) of the definition
thereof at the time such Lien is created, whether now owned or hereafter
acquired;

(b) create or incur any Contractual Obligation (other than this Agreement or any
other Loan Document) in respect of Indebtedness which limits the ability of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens as security for the Obligations on any property of the Borrower or
any Restricted Subsidiary that is Excluded Real Property of the type described
in clauses (a) and (b) of the definition thereof at the time such Contractual
Obligation is created or incurred.

7.28 Alliant Arizona. Notwithstanding anything to contrary in this Article VII,
unless an Alliant Arizona Trigger Event and the designation of Alliant Arizona
as a Restricted Subsidiary shall each have occurred, permit Alliant Arizona to
(a) merge or consolidate with any Loan Party, (b) sell, lease, transfer or
otherwise dispose of any of its assets to any Loan Party (including by way of
Investment, dividend or distribution), or (c) dissolve or liquidate, in each
case if such action would result in a Loan Party owning assets regulated by the
Arizona Corporation Commission, cause such Loan Party to be subject to
regulation by the Arizona Corporation Commission as a utility or public
corporation or violate applicable Laws.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Parent or any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.04(a), 6.06(a), 6.12,
6.13, 6.19, 6.20 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (x) notice thereof from the
Administrative Agent to the Borrower Representative or

 

118



--------------------------------------------------------------------------------

(y) a Responsible Officer of a Borrower becomes aware of any such failure (or,
(i) in the case of Section 6.11 of this Agreement only, seven (7) days and
(ii) in the case of Section 6.16 of this Agreement only, sixty (60) days); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that does not have a materiality
or Material Adverse Effect qualification shall be incorrect or misleading in any
material respect when made or deemed made or (ii) any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that has a materiality or
Material Adverse Effect qualification shall be incorrect or misleading in any
respect when made or deemed made; or

(e) Cross-Default. (i) The Parent or any other Loan Party or any Restricted
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Hedging Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with or without the giving
of notice, the passage of time, or both, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Hedging Contract an “Early Termination Date” (as
defined in such Hedging Contract) resulting from (A) any event of default under
such Hedging Contract as to which Parent or any other Loan Party is the
“Defaulting Party” (as defined in such Hedging Contract) or (B) any “Termination
Event” (as so defined) under such Hedging Contract as to which Parent or any
other Loan Party is an “Affected Party” (as so defined) and, in either event,
the Hedging Termination Value owed by Parent or such other Loan Party as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Parent, any Borrower or any Restricted
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such

 

119



--------------------------------------------------------------------------------

Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Parent, any Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Loan Party and is not released, vacated
or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof one or more (i) final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not adequately covered by solvent independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) non-monetary final judgments that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days from the date of entry during which such judgment remains unpaid,
unvacated, unbonded or a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount and such ERISA Event is not corrected and such determination is not
revoked within sixty (60) days after notice thereof has been given to the plan
administrator of such Pension Plan, or (ii) the Borrowers or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change in Control. There occurs any Change in Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

120



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Parent, any Borrower or any other Loan Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15 be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

121



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to the Secured Hedging Obligations
and Secured Cash Management Obligations, ratably among the Lenders, the L/C
Issuer and the Lender Counterparties in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Collateral Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.14, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired without any pending drawing, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and the Collateral Agent (for purposes of this Article IX
only, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) hereunder and under the other Loan Documents and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agents, the Lenders
and the L/C Issuer, and none of the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion

 

122



--------------------------------------------------------------------------------

thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent, shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent and/or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Parent, the Borrowers or any Subsidiary or other Affiliate thereof
as if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

9.03 Exculpatory Provisions. Neither Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and
each Agent’s duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, neither Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for the failure to disclose, any
information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final nonappealable judgment. Neither Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by Parent, either of the Borrowers (or Borrower Representative), a Lender
or the L/C Issuer.

 

123



--------------------------------------------------------------------------------

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, each
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless such Agent shall have received notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

124



--------------------------------------------------------------------------------

9.06 Resignation of Agents.

(a) Either Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Borrower Representative. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower Representative, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting
the qualifications set forth above; provided, that in no event shall any such
successor Agent be a Defaulting Lender or a Competitor. Whether or not a
successor has been appointed, such resignation shall nonetheless become
effective in accordance with such notice.

(b) If any Person serving as an Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable Law, by notice in writing to the Borrower Representative and such
Person remove such Person as such Agent and, in consultation with the Borrower
Representative, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days then such removal shall nonetheless become effective in
accordance with such notice.

(c) From and after the effectiveness of such resignation or removal, (1) the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by such Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Agent, and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrowers and such successor. After the retiring or removed Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as such Agent.

(d) Any resignation or removal by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in

 

125



--------------------------------------------------------------------------------

substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers, syndication agents or documentation agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 10.04.

 

126



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid and to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (h) of Section 10.01 of this Agreement), (ii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iii) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

The parties hereto agree that each Secured Party shall retain any individual
right it may have to credit bid at any sales of all or any portion of the
Collateral conducted under the Uniform Commercial Code, the Bankruptcy Code of
the United States, or any similar Laws in any other jurisdictions to which a
Loan Party is subject.

 

127



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize each Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agents under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit without any pending
drawing, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders; provided that,
notwithstanding the foregoing, releases of all or substantially all of the
Collateral shall require the written consent of each Lender as contemplated by
Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Agents
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement if such Person ceases to be a Restricted Subsidiary of the
AMID Borrower (or in the case of Finance Co, a Subsidiary of Parent) as a result
of a transaction permitted under the Loan Documents.

Upon request by either Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty and Collateral Agreement pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or the Collateral Agent, as applicable, will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the guaranty contained in the Guaranty and Collateral
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

No Cash Management Bank or any Lender Counterparty in respect of the Hedging
Contract that obtains the benefit of the provisions of Section 8.03 or any
Collateral by virtue of this Agreement or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise with respect to the
Collateral other than in its capacity as a Lender.

 

128



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than Letters of Credit or the Fee Letter, each
of which shall be modified only in accordance with their respective terms), and
no consent to any departure by the Borrowers or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrowers or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) increase the Blackwater Sublimit without the written consent of each Lender
affected thereby;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment or prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

129



--------------------------------------------------------------------------------

(h) release all or substantially all of the value of the guaranty contained in
the Guaranty and Collateral Agreement without the written consent of each
Lender, except as provided in Section 9.10; or

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;
provided that, for the avoidance of doubt, releases of less than all or
substantially all of the Collateral may be made in accordance with Section 9.10;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender; (B) the Administrative Agent may, with the
prior written consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
manifest ambiguity, omission, mistake, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment; and (C) the Administrative Agent and the Borrower Representative
may amend, modify or replace Schedule 5.13 and/or Schedule 5.26 hereto without
the consent of any other Person as contemplated by Section 6.02(a) and
Section 6.21.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except as expressly provided otherwise in this Agreement
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or email transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to either of the Borrowers, Parent, the Administrative Agent, the
Collateral Agent or the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers or Parent).

 

130



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuer or a Borrower may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any

 

131



--------------------------------------------------------------------------------

liability to the Borrowers, Parent, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’, Parent’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrowers, Parent, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, Parent, the Administrative
Agent, the Collateral Agent and the L/C Issuer may change its address,
telecopier or telephone number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number or electronic mail
address for notices and other communications hereunder by notice to the Borrower
Representative, Parent, the Administrative Agent, the Collateral Agent and the
L/C Issuer. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
Parent or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Committed Loan Notices and
Letter of Credit Applications) purportedly given by the Borrowers or on behalf
of the Borrowers by Parent even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers and Parent shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
the Borrowers or on behalf of the Borrowers by Parent. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer,
the Collateral Agent or the Administrative Agent to exercise, and no delay by
any such Person in

 

132



--------------------------------------------------------------------------------

exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Parent and the Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer, including the reasonable legal fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that, in
the case of legal fees and expenses such reimbursement obligation shall be
limited to the fees,

 

133



--------------------------------------------------------------------------------

disbursements and other charges of one counsel to the Administrative Agent, the
Collateral Agent, the L/C Issuer, the Lenders and their Affiliates, taken as a
whole, and, if necessary, one local counsel in each relevant jurisdiction (and,
in the case of an actual or potential conflict of interest, one additional
counsel to the affected Lenders, taken as a whole).

(b) Indemnification by Parent and the Borrowers. Parent and the Borrowers shall
indemnify the Administrative Agent, the Collateral Agent (and any sub-agent of
either of the foregoing), any Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee, but limited to the
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Collateral Agent, the Arranger(s), the L/C Issuer, the Lenders and
the Related Parties, taken as a whole, and, if necessary, of one local counsel
in any relevant jurisdiction (and in the case of an actual or potential conflict
of interest, one additional counsel to the affected Lenders, taken as a whole)),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to Parent or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Parent or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) arise from claims of any of the Indemnitees
solely against one or more Indemnitees (other than claims by or against an
Indemnitee in its capacity as Administrative Agent, Collateral Agent, Arranger
or other Agent) that have not resulted from the action, inaction, participation
or contribution of Parent, the Borrowers or any Affiliates of the foregoing or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors or (z) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if such Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

134



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert (and each such cause its
Subsidiaries not to assert), and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent and the L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or

 

135



--------------------------------------------------------------------------------

otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than pursuant to a
transaction permitted by Section 7.04) none of the Borrowers nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee

 

136



--------------------------------------------------------------------------------

Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, the consent of the Borrower Representative (except in the
case of an assignment to a Competitor, such consent not to be unreasonably
withheld) shall be required for any assignment (including to a Competitor)
unless an Event of Default has occurred and is continuing at the time of such
assignment; provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

(iv) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, the consent of the Administrative Agent (such consent not
to be unreasonably withheld) shall be required for any assignment; provided
that, notwithstanding anything in the Loan Documents to the contrary,
Administrative Agent has no duty to, and shall not be liable to Borrowers, any
assignor or assignee Lenders or any of their respective Affiliates for any
failure to, inquire or otherwise verify whether or not such assignment is being
made to a Competitor, and Administrative Agent shall have no duty or obligation
to enforce any prohibition on such assignment;

(v) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(vi) the parties (other than the Borrower Representative unless its consent to
such assignment is required hereunder) to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption together with a
processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(vii) no such assignment shall be made (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) or (C) to Parent or
any Borrower or their respective Affiliates or Subsidiaries; and

 

137



--------------------------------------------------------------------------------

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each of the Borrowers, as applicable (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Parent, the Borrowers, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by each of
Parent, the Borrowers, the Lenders, the L/C Issuer and the Collateral Agent at
any reasonable time and from time to time upon reasonable prior notice.

 

138



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
a Defaulting Lender or any of its Subsidiaries, or Parent or any Borrower or any
of their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Collateral Agent, the Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 10.06(d) shall maintain a register on
which it records the name and address of each participant and the principal
amounts of each participant’s participation interest with respect to the Loans
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loans for all purposes under this Agreement,
notwithstanding any notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(f) (it being
understood that the documentation required under Section 3.01(f) shall be
delivered to the participating Lender)), to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Representative’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Representative is
notified of the participation sold to such Participant and provided with all
information required to be included in the Register and such Participant agrees,
for the benefit of the Borrowers, to comply with Section 3.01(f) as though it
were a Lender.

 

139



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or another
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower Representative and the Lenders, resign as L/C
Issuer. In the event of any such resignation as L/C Issuer, the Borrower
Representative shall be entitled to appoint from among the Lenders a successor
L/C Issuer hereunder; provided, however, that no failure by the Borrower
Representative to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, as the case may be and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives, including any numbering, administration
or settlement service providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Contract relating to either of the
Borrowers and such Borrower’s obligations or (iii) any direct, indirect, actual
or prospective counterparty (and its advisor(s)) to any credit support, swap,
derivative or securitization transaction related to the obligations under this
Agreement, (g) with the written consent of the Borrower Representative or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a

 

140



--------------------------------------------------------------------------------

breach of this Section or (y) becomes available to the Administrative Agent, the
Collateral Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party or
any Subsidiary thereof.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning Parent or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law and subject to the provisions of Section 2.12, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower Representative and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

141



--------------------------------------------------------------------------------

The Administrative Agent hereby appoints each of the L/C Issuer and Lenders to
serve as its bailee to perfect the Administrative Agent’s Liens in any
Collateral in the possession of such L/C Issuer and Lender. L/C Issuer and each
Lender possessing any Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof. In
furtherance of the forgoing, L/C Issuer and each Lender acknowledges that
certain of the Loan Parties maintain deposit accounts, securities accounts and
commodities accounts with one or more of the Administrative Agent, L/C Issuer
and Lenders (all such accounts maintained by Loan Parties with one or more of
the Administrative Agent, L/C Issuer and Lenders being herein collectively
called the “Lender Party Accounts” and individually a “Lender Party Account”).
L/C Issuer and each Lender agrees to hold its Lender Party Accounts as bailee
for the Administrative Agent to perfect the security interest held for the
benefit of the L/C Issuer or a Lender therein. Prior to the receipt by L/C
Issuer or a Lender of notice from the Administrative Agent that it is exercising
exclusive control over any Lender Party Account (a “Notice of Exclusive
Control”), the Loan Parties are entitled to make withdrawals from the Lender
Party Accounts and make deposits into and give entitlement orders with respect
to the Lender Party Accounts. Once L/C Issuer or a Lender has a Notice of
Exclusive Control, which such notice shall not be given until an Event of
Default has occurred and is continuing, the Administrative Agent shall be the
only party entitled to make withdrawals from or otherwise give any entitlement
order or other direction with respect to the Lender Party Accounts. To the
extent not already occurring, L/C Issuer and each Lender agrees to transfer, in
immediately available funds by wire transfer to the Administrative Agent, the
amount of the collected funds credited to the deposit accounts which are Lender
Party Accounts held by such L/C Issuer or Lender, and deliver to the
Administrative Agent all moneys or instruments relating thereto or held therein
and any other Collateral at any time the Administrative Agent demands payment or
delivery thereof after a Notice of Exclusive Control has been delivered to such
L/C Issuer or Lender. Each Loan Party agrees that L/C Issuer and each Lender is
authorized to immediately deliver all the Collateral to the Administrative Agent
upon the L/C Issuer’s or Lender’s receipt of a Notice of Exclusive Control from
the Administrative Agent.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent,
L/C Issuer, or any Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent, L/C Issuer or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall

 

142



--------------------------------------------------------------------------------

constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g.,
“.pdf” or “.tiff”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04 or gives notice pursuant to Section 3.02, (b) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is a Defaulting Lender, (d) any Lender fails to consent (each, a “Non-Consenting
Lender”) to an election, consent, amendment, waiver or other modification to
this Agreement or any other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders, or (e) if any other circumstance exists hereunder that gives
the Borrower Representative the right to replace a Lender as a party hereto,
then the Borrower Representative may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in,

 

143



--------------------------------------------------------------------------------

and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower Representative shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) except in the case of an assignment
to another Lender, in which case the Administrative Agent shall waive the
assignment fee specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws; and

(v) in the case of any assignment from a Lender being a Non-Consenting Lender,
the applicable assignee shall have consented to the applicable election,
consent, amendment, waiver or other modification.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Representative to require such assignment
and delegation cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
EACH LENDER, THE L/C ISSUER, THE PARENT, BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH

 

144



--------------------------------------------------------------------------------

ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT, ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
LENDER, THE L/C ISSUER, EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

145



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of Parent and the Borrowers acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arrangers are arm’s-length commercial transactions between Parent, the
Borrowers and their Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) each of Parent and the
Borrowers has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) each of Parent and the
Borrowers is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Parent, the Borrowers or any of their
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to Parent, the Borrowers or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, the Borrowers and their
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to Parent, the Borrowers or their
Affiliates. To the fullest extent permitted by law, each of Parent and the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, electronic matching of
assignment terms and contract formations to electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

 

146



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Parent and the Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Restatement; Existing Credit Agreement; Reallocation.

(a) From and after the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except that the
Borrower, the Administrative Agent and the Lenders agree that (i) the incurrence
by the Borrower of the “Obligations” under and as defined in the Existing Credit
Agreement (whether or not such Obligations are contingent as of the Closing
Date) shall continue to exist under and be evidenced by this Agreement and the
other Loan Documents, (ii) the Borrower shall pay any break funding costs
incurred on the Closing Date under Section 3.05 of the Existing Credit
Agreement, (iii) the Existing Credit Agreement shall continue to evidence the
representations and warranties made by the Borrower prior to the Closing Date,
(iv) except as expressly stated herein or amended, restated, amended and
restated or otherwise modified, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations, and (v) the Existing Credit Agreement shall continue to
evidence any action or omission performed or required to be performed pursuant
to the Existing Credit Agreement prior to the Closing Date (including any
failure, prior to the Closing Date, to comply with the covenants contained in
the Existing Credit Agreement). The amendments and restatements set forth herein
shall not cure any breach thereof or any “Default” or “Event of Default” under
and as defined in the Existing Credit Agreement existing prior to the Closing
Date. This Agreement is not in any way intended to constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement or
evidence payment of all or any portion of such obligations and liabilities.

(b) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the L/C Issuer’s rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the Obligations incurred under
the Existing Credit Agreement and the Letters of Credit issued thereunder.

 

147



--------------------------------------------------------------------------------

(c) On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, restated, amended and restated or otherwise modified), (ii) all
references to any section (or subsection) of the Existing Credit Agreement or in
any Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Closing Date, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby (as it may be further amended,
modified or restated).

(d) To the extent that any Loans are outstanding under the Existing Credit
Agreement on the Closing Date, subject to the satisfaction of the conditions
precedent set forth in Article IV, to the extent necessary to allocate the Loans
ratably in accordance with the allocation of Commitments after giving effect to
this Agreement, (i) each of the Lenders with a Commitment shall be deemed to
have assigned to each other Lender with a Commitment, and each of such Lenders
shall be deemed to have purchased from each of such other Lenders, at the
principal amount thereof (together with accrued interest, if any), such
interests in the Loans outstanding on the Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Loans will be held by Lenders with Commitments ratably in accordance with their
Commitments set forth on Schedule 2.01. The Lenders hereby confirm that, from
and after the Closing Date, all participations of the Lenders in respect of
Letters of Credit outstanding hereunder pursuant to Section 2.03(c) shall be
based upon the Applicable Percentages of the Lenders (after giving effect to
this Agreement).

(e) For the avoidance of doubt, the parties hereto hereby acknowledge and agree
that the Restated Credit Agreement (as defined in the Fourth Amendment) has not
(and after the date hereof, at no time will) become effective notwithstanding
the consummation of the Acquisition or the satisfaction of any other condition
precedent to such Restated Credit Agreement.

10.21 Acknowledgement and Consent to Bail-In EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

148



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE XI.

THE BORROWER REPRESENTATIVE

11.01 Appointment; Nature of Relationship. AMID Borrower is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article XI. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans, at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrowers. The Administrative Agent and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01. For the avoidance of doubt, each of
the Loan Parties hereby appoints the Borrower Representative to act as its agent
for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Borrower Representative may execute such documents and
provide such authorizations on behalf of such Loan Parties as the Borrower
Representative deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower Representative
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
L/C Issuer or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower Representative
on behalf of each of the Loan Parties.

11.02 Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

11.03 Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

149



--------------------------------------------------------------------------------

11.04 No Successor Borrower Representative. The Borrower Representative may not
resign from its capacity as Borrower Representative under this Agreement.

11.05 Execution of Loan Documents. The Borrowers hereby empower and authorize
the Borrower Representative, on behalf of the Borrowers, to execute and deliver
to the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, notices, consents, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates. Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMERICAN MIDSTREAM PARTNERS, LP,

as Parent

By:   American Midstream GP, LLC,   its sole general partner

AMERICAN MIDSTREAM, LLC,

as the AMID Borrower and as the Borrower Representative

By:  

/s/ Eric T. Kalamaras

Name:   Eric T. Kalamaras Title:   Senior Vice President and   Chief Financial
Officer

BLACKWATER INVESTMENTS, INC.,

as the Blackwater Borrower

By:  

/s/ Eric T. Kalamaras

Name:   Eric T. Kalamaras Title:   Executive Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jacob L. Osterman

Name:   Jacob L. Osterman Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

BMO Harris Bank N.A.,

as a Lender and Co-Documentation Agent

By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as a Lender

By:  

/s/ J.D. Kalverkamp

Name:   J.D. Kalverkamp Title:   County Executive By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Executive Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Nancy Mak

Name:   Nancy Mak Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Natixis, New York Branch,

as a Lender

By:  

/s/ Brice Le Foyer

Name:   Brice Le Foyer Title:   Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Managing Director [for Lenders requiring a second
signature block:] By:  

 

Name:   Title:  

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

BNP Paribas,

as a Lender

By:  

/s/ Joseph Pedroncelli II

Name:   Joseph Pedroncelli II Title:   Vice President By:  

/s/ Matt Worstell

Name:   Matt Worstell Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Citibank, N.A.,
as a Lender By:  

/s/ Thomas Benavides

Name:   Thomas Benavides Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Royal Bank of Canada,
as a Lender By:  

/s/ Jay T. Sartain

Name:   Jay T. Sartain Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Santander Bank N.A.,
as a Lender By:  

/s/ Mark Connelly

Name:   Mark Connelly Title:   SVP By:  

/s/ Jeffrey Freedman

Name:   Jeffrey Freedman Title:   VP

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Deutsche Bank AG - New York Branch,
as a Lender By:  

/s/ Chris Chapman

Name:   Chris Chapman Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Compass Bank,
as a Lender By:  

/s/ Mary H. Wolf

Name:   Mary H. Wolf Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

COMERICA BANK,
as a Lender By:  

/s/ William B. Robinson

Name:   William B. Robinson Title:   Senior Vice President [for Lenders
requiring a second signature block:] By:  

 

Name:   Title:  

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Cadence Bank, N.A.,
as a Lender By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Executive Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

EAST WEST BANCORP, INC.,

as a Lender

By:  

/s/ Patrick Leznicki

Name:   Patrick Leznicki Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

NBH BANK,
as a Lender By:  

/s/ Ben W. Suh

Name:   Ben W. Suh Title:   Vice President [for Lenders requiring a second
signature block:] By:  

 

Name:   Title:  

 

Signature Page to Second Amended and Restated Credit Agreement (AMID)



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Percentage  

Bank of America, N.A.

   $ 62,500,000        6.944444444 % 

Wells Fargo Bank, National Association

   $ 60,000,000        6.666666667 % 

BMO Harris Bank N.A.

   $ 56,500,000        6.277777778 % 

ABN AMRO Capital USA LLC

   $ 56,500,000        6.277777778 % 

Capital One, National Association

   $ 56,500,000        6.277777778 % 

Natixis, New York Branch

   $ 56,500,000        6.277777778 % 

SunTrust Bank

   $ 56,500,000        6.277777778 % 

Barclays Bank PLC

   $ 56,500,000        6.277777778 % 

BNP Paribas

   $ 56,500,000        6.277777778 % 

Citibank, N.A.

   $ 56,500,000        6.277777778 % 

Royal Bank of Canada

   $ 56,500,000        6.277777778 % 

Santander Bank, N.A.

   $ 50,000,000        5.555555556 % 

Deutsche Bank AG - New York Branch

   $ 48,500,000        5.388888889 % 

Compass Bank

   $ 43,000,000        4.777777778 % 

Comerica Bank

   $ 38,500,000        4.277777778 % 

Cadence Bank, N.A.

   $ 34,000,000        3.777777778 % 

UBS AG, Stamford Branch

   $ 25,000,000        2.777777778 % 

East West Bancorp, Inc.

   $ 15,000,000        1.666666667 % 

NBH Bank

   $ 15,000,000        1.666666667 %    

 

 

    

 

 

 

Total

   $ 900,000,000        100.000000000 %    

 

 

    

 

 

 